 

MANAGEMENT AGREEMENT

 

This Management Agreement (“Agreement”) is made effective as of the 27th day of
January, 2014 (“Effective Date”) by and between ARC HOSPITALITY TRS BALTIMORE,
LLC, a Delaware limited liability company, with an address at 405 Park Avenue,
New York, New York 10022 (“TRS”), and AMERICAN REALTY CAPITAL HOSPITALITY
PROPERTIES, LLC, a Delaware limited liability company, with an address at 405
Park Avenue, New York, New York 10022 (“Management Company”).

 

RECITALS:

 

WHEREAS, TRS holds leasehold title granted by ARC HOSPITALITY BALTIMORE, LLC
(the “Owner”) of certain real property located at 1000 Aliceanna Street,
Baltimore, MD 21202, more particularly described on Exhibit A, attached to this
Agreement and made a part hereof, on which is a 205-room building operating
under the trade name Courtyard by Marriott Baltimore Downtown/Inner Harbor (the
“Hotel”); and

 

WHEREAS, TRS desires to have Management Company manage and operate the Hotel
from and after the Management Commencement Date (as defined in Article II) and
Management Company is willing to perform such services for the account of TRS on
the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by each of the parties, the parties hereto agree as follows:

 

ARTICLE I

APPOINTMENT OF MANAGEMENT COMPANY

 

1.01Appointment

 

TRS hereby appoints and engages Management Company as TRS’s agent to supervise,
direct and control management and operation of the Hotel for the Term provided
in Article V. Management Company accepts said appointment and agrees to manage
the Hotel as of the Management Commencement Date and for the remainder of the
Term of this Agreement in accordance with the terms and conditions set forth in
this Agreement. The performance of all activities by Management Company,
including the maintenance of all Operating Accounts, shall be as the agent of
and for the account of TRS.

 

 

 

 

1.02Delegation of Authority

 

Except as otherwise specifically provided in this Agreement, the Hotel shall be
operated under the exclusive supervision and control of Management Company,
which shall be responsible for the proper and efficient operation of the Hotel.
Except as otherwise specifically provided in this Agreement, Management Company
shall, on behalf of TRS, have discretion and control, free from interference,
interruption or disturbance, in all matters relating to the management and
operation of the Hotel, including, without limitation, charges for rooms and
commercial space, credit policies, food and beverage services, granting of
concessions or leasing of shops and agencies within the Hotel, receipt, holding
and disbursement of funds, maintenance of Operating Accounts (including Working
Capital), procurement of inventories, supplies and services, promotion and
publicity, and generally all activities necessary for the operation of the
Hotel. Except as otherwise specifically provided in this Agreement, Management
Company shall have the right, authority and power to negotiate and enter into
such reasonable contracts, leases, licenses, arrangements, concessions and other
agreements for any hotel operations, parking, restaurant, bar or food services
operations on behalf of TRS as an Operating Expense in accordance with the
Approved Annual Operating Projection, as Management Company deems reasonably
necessary or advisable in connection with the operation of the Hotel.

 

1.03No Covenants or Restrictions

 

TRS warrants that there will be on the Management Commencement Date no covenants
or restrictions that would prohibit or limit Management Company from operating
the Hotel, including cocktail lounges, restaurants and other facilities
customarily a part of or related to a first-class hotel facility. TRS agrees
upon request by Management Company to sign promptly and without charge
applications for licenses, permits, or other instruments necessary for operation
of the Hotel.

 

1.04Representations of Management Company

 

Management Company represents that it and/or its Affiliates are experienced and
capable in the promotion, management, and operation of first-class hotels, and
covenants and agrees, to the extent sufficient Working Capital and funding for
expenditures described in Article VIII of this Agreement exist to manage and
operate the Hotel as a first-class hotel in accordance with the standards of
other first-class hotels managed and operated by Management Company and/or its
Affiliates, and in strict compliance with that certain Franchise Agreement dated
[______] between Marriott International, Inc.,as the “Franchisor,” and TRS, as
the “Franchisee” (as such agreement may have been or may be amended subject to
Article X below, the “Franchise Agreement”), respecting the Hotel. TRS
acknowledges and agrees that Management Company is not making any
representation, warranty or claim that the operation of the Hotel will be
profitable. Management Company shall use the Hotel solely for the operation of a
hotel business (including any designated restaurant and/or retail spaces as
approved by TRS) and for other activities which are customary and usual in
connection with such an operation.

 

 

2

 

 

ARTICLE II

DEFINITION OF TERMS

 

The following terms when used in this Agreement shall have the meanings
indicated:

 

“Accounting Period” means a calendar month.

 

“Additional Invested Capital” means the cumulative total, as of any given date
during the Term of this Agreement, of: (i) any expenditures made by TRS pursuant
to Section 8.03; plus (ii) any contributions by TRS to the Reserve beyond the
funding described in Section 8.02 A, other than those contributions which are
treated as Operating Expenses or reimbursed to TRS under Section 8.02 E plus
(iii) any expenditures Owner is required to make to the real property described
on Exhibit A pursuant to any and all leasehold agreements between Owner and TRS.

 

“Affiliate” means (i) Crestline Hotels & Resorts, LLC, a Delaware limited
liability company; and/or (ii) any individual or entity, directly or indirectly
through one or more intermediaries, controlling, controlled by, or under common
control with a party. The term “control,” as used in the immediately preceding
sentence, means, with respect to a corporation, the right to exercise, directly
or indirectly, fifty percent (50%) or more of the voting rights attributable to
the shares of the controlled corporation, and, with respect to an entity that is
not a corporation, the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of the controlled
entity.

 

“Approved Annual Operating Projection” shall have the meaning set forth in
Section 9.03 A.

 

“Annual Operating Statement” shall have the meaning set forth in Section 9.01.

 

“Base Management Fee” shall have the meaning set forth in Section 6.01 A.

 

“Capital Expenditures Estimate” shall have the meaning set forth in Section 8.03
A.

 

“Centralized Services” shall have the meaning set forth in Section 11.03.

 

“Competitive Set” shall have the meaning set forth in Section 6.03 D.

 

“Default” shall have the meaning set forth in Section 16.01.

 

“Effective Date” shall have the meaning set forth in the Preamble.

 

3

 

 

“Employee Benefits” means all employee benefits, statutory or otherwise,
including the employer’s contributions of payroll, incentives and other
compensation (including payroll taxes and other payroll costs) or employment
taxes, workers’ compensation insurance, group life, health and accident
insurance premiums, COBRA benefits, pension and profit sharing plan
contributions, disability benefits, and any other benefits available to such
Hotel employees by virtue of their employment by Management Company, and in the
reasonable opinion of Management Company, is commercially necessary to provide
for the benefit of Hotel Employees in order to conform with all applicable Legal
Requirements and industry standards to remain competitive in the industry and
local market to attract and retain qualified personnel.

 

“Employee Claim” means any and all claims (including all fines, judgments,
penalties, costs, litigation and/or arbitration expenses, attorneys’ fees and
expenses, and costs of settlement with respect to any such claims) by any
employee or employees of Management Company against TRS or Management Company
with respect to the employment at the Hotel of such employee or employees.
“Employee Claim” shall include, without limitation, the following: (i) claims
which are eventually resolved by mediation, arbitration, litigation or other
settlement; (ii) claims which also involve allegations that any applicable
employment-related contracts affecting the employees at the Hotel have been
breached; and (iii) claims which involve allegations that one or more state or
federal employment laws have been violated.

 

“Event of Default” shall have the meaning set forth in Section 16.02.

 

“Executive Employees” shall have the meaning set forth in Section 14.02.

 

“FF&E” shall have the meaning set forth in Section 8.01.

 

“FF&E Estimate” shall have the meaning set forth in Section 8.02 C.

 

“Fiscal Year” means Management Company's Fiscal Year, which now begins at 12:01
a.m. on January 1 and ends at midnight on December 31. The partial Fiscal Year
between the Management Commencement Date and January 1 of the first full Fiscal
Year shall be deemed part of the first full Fiscal Year. The partial Fiscal Year
between the end of the last full Fiscal Year and the Termination of this
Agreement shall, for purposes of this Agreement, constitute a separate Fiscal
Year. If Management Company's Fiscal Year is changed in the future, appropriate
adjustment to this Agreement's reporting and accounting procedure shall be made;
provided, however, that no such change or adjustment shall alter the Term of
this Agreement or in any way reduce the distributions of Operating Profit or
other payments due TRS or alter and/or modify the rights of TRS hereunder.

 

“Fixed Asset Supplies” means supply items included within Property and Equipment
under the Uniform System of Accounts, including linen, china, glassware, silver,
uniforms and similar items.

 

“Force Majeure” shall have the meaning set forth in Section 16.04.

 

“Foreclosure” shall have the meaning set forth in Section 3.03.

 

4

 

 

“Foreclosure Purchaser” shall have the meaning set forth in Section 3.03.

 

“Franchise Agreement” shall have the meaning set forth in Section 1.04.

 

“Franchisee” shall have the meaning set forth in Section 1.04.

 

“Franchisor” shall have the meaning set forth in Section 1.04.

 

“Funds Request” shall have the meaning set forth in Section 7.01 B.

 

“Gross Revenues” means all revenues and receipts of every kind derived from
operating the Hotel and parts thereof, including, but not limited to: income
(from both cash and credit transactions), before commissions and discounts for
prompt or cash payments, from rental of rooms, stores, offices, meeting, exhibit
or sales space of every kind; license, lease and concession fees and rentals
(not including gross receipts of licensees, lessees and concessionaires from
their operations); income from vending machines; health club membership fees;
food and beverage sales; wholesale and retail sales of merchandise; service
charges, and proceeds, if any, from business interruption or other loss of
income insurance. Gross Revenues shall not include (i) gratuities, including
tips, paid to Hotel employees by third parties; (ii) federal, state, and
municipal excise, sales, and use taxes or similar impositions collected directly
from patrons or guests or included as part of the sales price of any rooms,
goods, or services; (iii) proceeds realized from the sale of FF&E no longer
necessary to the operation of the Hotel, which shall be deposited in the
Reserve; (iv) proceeds of any insurance other than business interruption
insurance (or other insurance against loss of income) of the type described in
Section 12.01 A 4; (v) condemnation awards; (vi) gross receipts received by
lessees, licensees, or concessionaires of the Hotel; (vii) proceeds from any
financing or refinancing; (viii) proceeds of any judgment or settlement not
received as compensation for actual or potential loss of Gross Revenues or
Operating Profit; (ix) interest earned on the Reserve, which shall be deposited
in the Reserve; and (x) any funds supplied by TRS to the Reserve.

 

“Hotel” shall have the meaning set forth in the Recitals.

 

“Hotel Employees” shall have the meaning set forth in Section 14.01 A.

 

“Impositions” shall have the meaning set forth in Section 13.01.

 

“Incentive Fee” shall have the meaning set forth in Section 6.01 B.

 

“Initial Term” shall have the meaning set forth in Article V.

 

“Intellectual Property” shall have the meaning set forth in Section 17.03.

 

5

 

 

“Inventories” means Inventories as defined in the Uniform System of Accounts,
such as provisions in storerooms, refrigerators, pantries and kitchens;
beverages in wine cellars and bars; other merchandise intended for sale; fuel;
mechanical supplies; stationery; and other expenses, supplies and similar items.

 

“Legal Requirements” means all laws, statutes, ordinances, orders, rules,
regulations, permits, licenses, authorizations, directions and requirements of
all governmental authorities (including without limitation, liquor laws and
employment laws) which now or hereafter during the Term of this Agreement may be
applicable to the Hotel.

 

“Management Commencement Date” means the date upon which Management Company
shall commence operating the Hotel pursuant to this Agreement which date shall
be confirmed in writing by Management Company.

 

“Management Company” shall have the meaning set forth in the Preamble.

 

“Management Fees” means the Base Management Fee and Incentive Fee.

 

“Mortgage” means any security instrument which encumbers the Hotel or the Hotel
premises, or directly or indirectly encumbers a controlling interest in the TRS,
including, without limitation, mortgages, deeds of trust, security deeds, and
similar instruments.

 

“Non-Disturbance Agreement” means an agreement, in recordable form in the
jurisdiction in which the Hotel is located, executed and delivered by a holder
of a Secured Loan (which agreement shall by its terms be binding upon all
assignees of such holder and upon any Foreclosure Purchaser that acquires title
to or possession of the Hotel at or through a Foreclosure), for the benefit of
Management Company and which names Management Company as an intended beneficiary
and which may not be terminated, amended, or modified in any manner without the
written consent of Management Company, pursuant to which, in the event such
holder (or its assignee) or any Foreclosure Purchaser comes into possession of
or acquires title to the Hotel either at or following a Foreclosure, such holder
(and its assignees) and all Foreclosure Purchasers: (a) shall assume all
obligations of TRS under this Agreement; (b) shall recognize Management
Company’s rights under this Agreement; (c) shall not name Management Company as
a party in any Foreclosure action or proceeding or non-judicial procedure; and
(d) shall not disturb Management Company in its right to continue to manage the
Hotel pursuant to this Agreement; provided, however, that at such time: (i) this
Agreement has not expired or otherwise been earlier properly terminated in
accordance with its terms; (ii) there are no outstanding Events of Default by
Management Company; and (iii) no event has occurred and no condition exists
which, after notice or the passage of time or both, would entitle TRS to
terminate this Agreement (excluding events which would constitute Events of
Default, which are to be governed exclusively by clause (ii) hereof); and
provided further that, notwithstanding the foregoing proviso, if an occurrence
of the kind described in subsections (ii) or (iii) would otherwise prevent the
effectiveness of the Non-Disturbance Agreement, Management Company shall be
given ten (10) business days to cure or otherwise resolve such occurrence, in
which case the Non-Disturbance Agreement shall be effective in spite of such
occurrence.

 

6

 

 

“Operating Accounts” shall have the meaning set forth in Section 9.02 A.

 

“Operating Expenses” shall have the meaning set forth in the definition of
“Operating Profit” below.

 

“Operating Loss” means a negative Operating Profit.

 

“Operating Profit” means the excess of Gross Revenues over the following
operating expenses (“Operating Expenses”) incurred by Management Company in
operating the Hotel:

 

1.          Cost of sales, salaries, wages, Employee Benefits, payroll taxes,
and other cash payroll costs related to Hotel Employees;

 

2.          Departmental expenses, administrative and general expenses, and the
cost of Hotel advertising and business promotion, heat, light and power, and
routine repairs, maintenance, and minor alterations treated as Operating
Expenses under Section 8.01;

 

3.          The cost of Inventories and Fixed Asset Supplies consumed in the
operation of the Hotel;

 

4.          A reasonable reserve for uncollectible accounts receivable as
determined by Management Company and approved by TRS;

 

5.          All costs and fees of independent professionals or other third
parties who perform services required or permitted hereunder if and to the
extent such costs and expenses are not capitalized in accordance with generally
accepted accounting principles, including without limitation, third parties
providing legal services to Management Company in connection with matters
involving the Hotel (excluding matters in dispute between TRS and Management
Company), which rates shall not exceed rates billed by such independent
professionals or other third parties;

 

6.          The cost and expense of technical consultants and operational
experts for specialized services in connection with non-routine Hotel work;

 

7.          Management Company's Base Management Fee (further described in
Section 6.01) for services rendered in connection with the operation of the
Hotel;

 

8.          All the costs and expenses incurred pursuant to the Franchise
Agreement including, but not limited to, franchise fees, advertising, chain
services, insurance, etc.; provided, however, any initial licensing fees or
capital expenditures necessary for compliance with the Franchise Agreement shall
not be an Operating Expense from Gross Revenues for purposes of the calculation
of Operating Profit;

 

9.          The amount to be credited to the Reserve described in Section 8.02;

 

7

 

  

10.        Insurance costs and expenses as described in Article XII;

 

11.        Taxes, if any, payable by or assessed against Management Company
related to this Agreement or to Management Company's operation of the Hotel
(exclusive of Management Company's income taxes) and real and personal property
taxes assessed against the Hotel along with related expenses incurred in
connection with all such assessments;

 

12.        All costs and expenses incurred in order to obtain and keep in full
force and effect any licenses and permits required for the operation of the
Hotel and related facilities, including without limitation liquor licenses for
the sale of alcoholic beverages at all restaurants, bars, lounges, banquet
rooms, meeting rooms, and guest rooms at the Hotel; and

 

13.        Such other costs and expenses incurred by Management Company as are
specifically provided for elsewhere in this Agreement (including, without
limitation, Centralized Services, Out-of-Pocket Expenses, amounts advanced by
Management Company for the payment of Operating Expenses, or other amounts in
accordance with this Agreement) or are otherwise reasonably necessary for the
proper and efficient operation of the Hotel, unless any such costs and expenses
are specifically stated not to be Operating Expenses under any provision of this
Agreement.

 

The term “Operating Expenses” shall not include: (i) debt service payments which
are at all times the responsibility of TRS and shall not be paid from Gross
Revenues; nor (ii) ground lease rental or other rental payments pursuant to any
ground lease in connection with the Hotel; nor (iii) any expenditures by TRS in
the acquisition or conversion of the Hotel; nor (iv) rental payments pursuant to
any capital leases (capital leases shall in any event be subject to the approval
of TRS and Management Company); nor (v) the cost of external (third party)
audits of Hotel operations unless otherwise specified in this Agreement and/or
with respect to the TRS entity itself; nor (vi) any third party asset management
fees or similar fees incurred by TRS in connection with its ownership or
oversight of the Hotel TRS’s business (which fees shall in no event be
interpreted to include Base Management Fees paid to Management Company under
this Agreement which for all purposes are deemed to be Operating Expenses); nor
(vii) other recurring and non-recurring ownership costs, such as TRS’s entity
administration and servicing costs; all of which shall be paid by TRS from its
own funds, and not from Gross Revenues nor from the Reserve.

 

“Out-of-Pocket Expenses” means travel and out-of-pocket costs (such as fax,
postage, telephone and express mail) of corporate staff of Management Company or
Management Company’s Affiliates who are not located at the Hotel, which are
directly related to services performed by such staff on behalf of the Hotel (not
including Employee Benefits in connection with such personnel), provided that
any such expenses shall be billed as Operating Expenses to the Hotel at cost and
without duplication of those expenses included in Centralized Services or those
costs described in Section 14.01 B.

 

“Owner” shall have the meaning set forth in the Recitals.

 

8

 

  

“Preliminary Annual Operating Projection” shall have the meaning set forth in
Section 9.03 A.

 

“Prime Rate” means the “prime rate” as published in the “Money Rates” section of
The Wall Street Journal; however, if such rate is, at any time during the Term
of this Agreement, no longer so published, the term “Prime Rate” shall mean the
average of the prime interest rates which are announced, from time to time, by
the three (3) largest banks (by assets) headquartered in the United States which
publish a “prime rate.”

 

“Proprietary Marks” shall have the meaning set forth in Section 17.01.

 

“Proprietary Materials” means all intellectual property in a written or tangible
form relating to Management Company or any of its Affiliates, the business
affairs of Management Company or any of its Affiliates, or any hotel, resort,
conference center or other similar operation or facility which Management
Company or any of its Affiliates owns, leases or operates, including without
limitation: (i) Proprietary Marks, Software, and Intellectual Property as
further described in Article XVII of this Agreement; (ii) guest lists and guest
history files relating to hotels other than the Hotel; (iii) formatting of
spreadsheets and standard chart of accounts and financial statement layouts, and
timekeeping systems, payroll systems, inventory systems, and similar formats and
systems created and developed by Management Company or any of its Affiliates and
used by Management Company for hotels operated by Management Company; (iv) any
personnel files of any Hotel Employees or other employees of Management Company
or any of its Affiliates and/or files or data pertaining to Employee Benefits;
and (v) all trade secrets developed or acquired by Management Company or any of
its Affiliates in the operation of the hotels operated by Management Company.

 

“Qualified Lender” means any recognized third party institutional lender, such
as any federally insured commercial or savings bank, national banking
association, savings and loan association, investment banking firm, commercial
finance company and other similar lending institution that is a holder of a
Secured Loan that is a Qualified Loan.

 

“Qualified Loan” means any Secured Loan in which the initial principal amount,
as of the date such Secured Loan is incurred, when added to the current
principal balance of all existing Secured Loans as of that date, is less than or
equal to the greater of the following:

 

(i)Seventy percent (70%) of TRS’s Investment; or

(ii)The existing balance of any Secured Loans encumbering the Hotel immediately
prior to the date of the incurrence of such Qualified Loan, plus commercially
reasonable transaction costs (defined as all normal transaction costs to the
extent actually incurred) associated with such refinancing up to an amount equal
to four percent (4%) of the principal amount of such Qualified Loan.

 

9

 

 

In addition, regardless of whether or not the tests set forth in clauses (i) and
(ii) above are satisfied, the following Secured Loans shall be deemed to
constitute “Qualified Loans”: (a) the existing (as of the Management
Commencement Date) balance of any Secured Loan which is secured by a Mortgage
existing as of the Management Commencement Date; (b) any Secured Loan which
Management Company, in its reasonable discretion, has approved in writing
(provided that an approval by Management Company that a given Secured Loan shall
be deemed to be a Qualified Loan hereunder shall apply only to the specific
hotel or hotels which are described in such approval, and shall not be deemed to
be an approval with respect to other hotels, regardless of whether such Secured
Loan by its terms permits the substitution or addition of such other hotels as
security for such Secured Loan); and (c) any Secured Loan as to which TRS has
obtained a Non-Disturbance Agreement pursuant to Section 3.02 of this Agreement.

 

“Renewal Term” shall have the meaning set forth in Section 5.01.

 

“Reserve” shall have the meaning set forth in Section 8.02 A.

 

“RevPar Threshold” shall have the meaning set forth in Section 6.03 A(ii).

 

“Sale of the Hotel” means any sale, assignment, transfer, or other disposition,
for value or otherwise, voluntary or involuntary, direct or indirect, of TRS’s
title to the Hotel or the site (either fee or leasehold title, as the case may
be), but shall not include a collateral assignment as security for any Mortgage
securing a Qualified Loan. For purposes of this Agreement, a “Sale of the Hotel”
shall also include a lease (or sublease) of the entire Hotel or site. The phrase
“Sale of the Hotel” shall also include any sale, assignment, transfer, or other
disposition, for value or otherwise, voluntary or involuntary, direct or
indirect, in a single transaction or a series of related transactions, of the
controlling interest in the TRS. As used in this Agreement, if the TRS is a
corporation, the phrase “controlling interest” shall mean the right to exercise,
directly or indirectly, fifty percent (50%) or more of the voting rights
attributable to the shares of TRS (through ownership of such shares or by
contract); and if TRS is not a corporation, the phrase “controlling interest”
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of TRS. Notwithstanding the
foregoing, (i) the term “Sale of the Hotel” shall not include any sale,
assignment, transfer, or other disposition of the Hotel or the site by TRS to an
Affiliate of TRS, and (ii) any “Sale of Hotel” resulting from or otherwise in
connection with a Foreclosure, whether directly or indirectly, shall be subject
to the provisions Section 3.03 of this Agreement and in the event of any
conflict between Section 3.03 and Article XX, the provisions of Section 3.03
shall control.

 

“Secured Lender” means a lender with respect to a Secured Loan.

 

“Secured Loan” means and includes: (i) any indebtedness secured by a Mortgage
encumbering the Hotel or all or any part of TRS’s interest therein; and (ii) all
amendments, modifications, supplements, and extensions of any such Mortgage.

 

“Software” shall have the meaning set forth in Section 17.02.

 

10

 

 

“Specially Designated National or Blocked Person” shall mean (i) a person
designated by the U.S. Department of Treasury’s Office of Foreign Assets Control
from time to time as a “specially designated national or blocked person” or
similar status; (ii) a person described in Section 1 of U.S. Executive Order
13224 issued on September 23, 2001; or (iii) a person otherwise identified by
government or legal authority as a person with whom Management Company or its
Affiliates are prohibited from transacting business. Currently, a listing of
such designations and the text of the Executive Order are published under the
Internet website address www.ustreas.gov/offices/enforcement/ofac.

 

“Term” means the Initial Term and the Renewal Term (if any).

 

“Termination” means the expiration or sooner cessation of this Agreement.

 

“Termination Notice” means (i) prior written notice by one party to the other of
Termination, containing a Termination date which, calculated from the date of
the Termination Notice, is no less than the greater of (a) sixty (60) days, or
(b) the time period as may be required to permit Management Company to comply
with any required notices to Hotel employees under federal or state laws,
including, without limitation, the WARN Act (referred to collectively as the
“Employee Notices”), along with reasonably sufficient information to allow the
recipient of such Termination Notice to evaluate whether Employee Notices will
be required in connection with such Termination.

 

“TRS” shall have the meaning set forth in the Preamble. .

 

“TRS-Funded Capital Expenditures” shall have the meaning set forth in Section
8.03.

 

“TRS’s Investment” means the sum of (i) the price paid by Owner to acquire the
Hotel, including closing costs, conversion costs, and transaction costs; (ii)
the costs incurred by TRS in obtaining its leasehold interest in the Hotel;
(iii) Additional Invested Capital; and (iv) any other costs paid by Owner and/or
TRS in connection with the acquisition of the Hotel, whether incurred pre- or
post-acquisition of the Hotel.  TRS shall within ninety (90) days after the
Management Commencement Date provide Management Company with a summary of the
expenses that comprise the initial TRS’s Investment, and the parties shall agree
upon and memorialize such amount.  TRS shall also, prior to the end of each
Fiscal Year, provide Management Company with a summary of the Additional
Invested Capital incurred during such Fiscal Year that comprises the basis for
any amendment to the amount of TRS’s Investment.  Any dispute between TRS and
Management Company concerning the amount of TRS’s Investment at any point in
time shall be resolved by arbitration.

 

“TRS’s Priority” means, with respect to each Fiscal Year during the Term hereof
(prorated for any partial Fiscal Year), an amount equal to eight and one-half
percent (8.5%) of TRS’s Investment.

 

11

 

 

“Uniform System of Accounts” means the Uniform System of Accounts for Hotels,
Tenth Revised Edition, 2006, as adopted by the Hotel Association of New York
City, Inc. and as it may be revised from time to time, and as modified by
applicable provisions of this Agreement.

 

“WARN Act” shall have the meaning set forth in Section 14.02.

 

“Working Capital” means funds which are reasonably necessary for the day-to-day
operation of the Hotel's business, including, without limitation, amounts
sufficient for the maintenance of change and petty cash funds, Operating
Accounts, receivables, payrolls, prepaid expenses, and funds required to
maintain Inventories, less accounts payable and accrued current liabilities
(including without limitation sales and use and other similar taxes to be paid
by the Hotel).

 

ARTICLE III

THE HOTEL

 

3.01Ownership

 

During the Term of this Agreement, TRS shall take such action as is appropriate
to assure that TRS has valid and enforceable leasehold interest in the land
described in Exhibit A and all improvements thereon, free and clear of all liens
and encumbrances other than:

 

A.           Easements or other encumbrances that do not adversely affect the
operation of the Hotel by Management Company and do not require the payment of
any money;

 

B.            Mortgages which are given to secure any one or more Qualified
Loans;

 

C.            Liens for taxes, assessments, levies, or other public charges
which are not yet due or are being contested in good faith; and

 

D.           Amendments or modifications to the ground lease, if any, existing
as of the Effective Date to which Management Company consents (which consent
shall not be unreasonably withheld, provided that: (i) the proposed amendment or
modification would not materially adversely affect the rights and/or obligations
of Management Company; and (ii) in any event, such amendment or modification
would have no adverse impact on the amount of the fees to be paid to Management
Company under this Agreement).

 

3.02.Subordination of Management Agreement and Non-Disturbance Agreement

 

A.           TRS agrees that, prior to obtaining any Qualified Loan, it will
make commercially reasonable efforts to obtain from each prospective holder or
holders thereof a Non-Disturbance Agreement.

 

12

 

 

B.            Excluding Management Company's right to receive (i) payment of the
Base Management Fee and Incentive Fee, and (ii) reimbursement of Out-of-Pocket
Expenses and any amounts advanced by Management Company for the payment of
Operating Expenses in connection with the operation of the Hotel pursuant to the
Approved Annual Operating Projection, this Agreement and all of the rights and
benefits of Management Company hereunder are and shall be subject and
subordinate to any Qualified Loan(s) which now or hereafter encumber the Hotel.
This subordination provision shall be self-operative and no other or further
instrument of subordination shall be required; Management Company agrees,
however, upon request of any Qualified Lender, duly to execute and deliver any
subordination agreement requested by such Qualified Lender to evidence and
confirm the subordination effected under this Section 3.02, provided that such
agreement also reaffirms the rights of Management Company under this Agreement’s
definition of “Non-Disturbance Agreement.”

 

C.            TRS shall deliver a true copy of any Secured Loan during the Term
of this Agreement to Management Company within ten (10) days after execution
thereof.

 

3.03Foreclosure

 

A.         If title to or possession of the Hotel is transferred by judicial or
administrative process or by a non-judicial act, including without limitation, a
foreclosure, a conveyance by deed in lieu of foreclosure, a sale pursuant to an
order of a bankruptcy court, a sale by a court-appointed receiver, or similar
act, proceeding, or conveyance pursuant to which a Secured Lender or other
person or legal entity shall become the owner of Hotel or the site (either fee
or leasehold title, as the case may be) or any part thereof or interest therein,
or of a controlling interest in the TRS (collectively referred to as a
“Foreclosure”), the rights of Management Company under this Agreement shall not
be terminated, extinguished, or interfered with, nor shall Management Company be
named or made a party to such action by any such Secured Lender (excepting only
to the extent required for maintenance of such action), and such Secured Lender,
other person or legal entity (a “Foreclosure Purchaser”) shall assume and be
bound by the terms and conditions of this Agreement to the same extent as if
such Foreclosure Purchaser had been the original TRS hereunder.

 

B.           Without prejudice to any of its other rights under this Agreement,
Management Company shall have the right to terminate this Agreement (and pursue
any remedies it may have hereunder), on thirty (30) days’ written notice, if
title to or possession of the Hotel is transferred as a result of a Foreclosure
to a Foreclosure Purchaser which would not qualify as a permitted transferee
under Section 20.01 A, regardless of whether or not such transfer is the
voluntary action of the transferring TRS, or whether (under applicable law) the
TRS is in fact the transferor; provided, however, that Management Company shall
not have the right to so terminate this Agreement based on the assertion that a
Qualified Lender fails to so qualify as a permitted transferee under Section
20.01 A.

 



13

 

 

3.04TRS’s Debt Service Payments

 

All payments of principal, interest, and other amounts required pursuant to any
Secured Loan shall be paid by TRS and not from Gross Revenues. Management
Company shall not be responsible for the payment of any amounts due in
connection with any Secured Loan.

 

3.05Financing Disclosures

 

TRS shall not represent to any Secured Lender that Management Company or its
Affiliates (i) are or shall be in any way responsible for TRS’s obligations
under any such Secured Loan, or (ii) have made any representations, warranties,
or guarantees in connection with such borrowing unless and only to the extent as
may be specifically agreed by Management Company in a writing with the Secured
Lender. TRS shall only make use of any forecasts, annual plans, or projections
(collectively for purposes of this Section 3.05, “forecasts”) prepared in TRS’s
name (or the names of any of TRS’s affiliates), and in connection with any
proposed financing arrangement or loan, TRS shall indemnify Management Company
from claims of reliance by any lender or other party on forecasts prepared by
Management Company.

 

ARTICLE IV

 

[Intentionally omitted]

 

ARTICLE V

TERM

 

5.01Term

 

The initial term (“Initial Term”) of this Agreement shall commence on the
Effective Date, and, unless sooner terminated as provided in this Agreement,
shall continue for a period ending on December 31 of the calendar year in which
occurs the twentieth (20th) anniversary of the Management Commencement Date.
Notwithstanding the foregoing, the parties agree that this Agreement shall
terminate if the Management Commencement Date has not occurred on or before
October 1, 2014. Following the expiration of the Initial Term, this Agreement
shall, unless terminated pursuant to the provisions of this Agreement, continue
in force and be automatically extended for three (3) successive five (5)-year
terms (each, a “Renewal Term”) unless either party provides written notice of
termination to the other at least one hundred twenty (120) days prior to the end
of the then-current term.

 

5.02Actions to be Taken upon Termination

 

Unless otherwise specifically provided in this Agreement, the Termination of
this Agreement shall not affect the rights of either party with respect to
liability or claims that accrued, or that arise out of events occurring, on or
prior to the date of the Termination, or with respect to specific rights which
the Agreement provides shall survive Termination.

 

14

 

 

Upon a Termination of this Agreement, the following shall be applicable:

 

A.           Termination of this Agreement shall not be effective until all
unpaid Management Fees, charges, reimbursements, and other payments due
Management Company in accordance with this Agreement as of the date of
Termination shall have been paid by TRS to Management Company.

 

B.           Management Company shall, within sixty (60) days after Termination
of this Agreement, prepare and deliver to TRS a final accounting statement with
respect to the Hotel, as more particularly described in Section 9.01, along with
a statement of any sums due from TRS to Management Company pursuant hereto,
dated as of the date of Termination. Within thirty (30) days after the receipt
by TRS of such final accounting statement, the parties will make whatever cash
adjustments are necessary pursuant to such final statement. The cost of
preparing such final accounting statement shall be an Operating Expense, unless
the Termination occurs as a result of an Event of Default by either party, in
which case the defaulting party shall pay such cost. Management Company and TRS
acknowledge that there may be certain adjustments for which the necessary
information will not be available at the time of such final accounting, and the
parties agree to readjust such amounts and make the necessary cash adjustments
when such information becomes available; provided, however, that (unless there
are ongoing disputes of which each party has received notice) all accounts shall
be deemed final as of one hundred eighty (180) days after such Termination.

 

C.           As of the date of the final accounting referred to in subsection B
above, Management Company shall release and transfer to TRS any of TRS’s funds
which are held or controlled by Management Company with respect to the Hotel,
with the exception of funds to be held in escrow pursuant to Section 12.04 B and
Section 14.02. During the period between the date of Termination and the date of
such final accounting, Management Company shall pay (or reserve against) all
Operating Expenses that accrued (but were not paid) prior to the date of
Termination, using for such purpose any Gross Revenues which accrued prior to
the date of Termination.

 

D.           Management Company shall make available to TRS such books and
records respecting the Hotel (including those from prior years, subject to
Management Company’s reasonable records retention policies) as will be needed by
TRS to prepare the accounting statements, in accordance with the Uniform System
of Accounts, for the Hotel for the year in which the Termination occurs and for
any subsequent year. Such books and records shall not include any Proprietary
Materials.

 

E.           Management Company shall (to the extent permitted by law) assign to
TRS all operating licenses for the Hotel which have been issued in Management
Company’s name; provided that if Management Company has expended any of its own
funds in the acquisition of any of such licenses, TRS shall reimburse Management
Company therefor if it has not done so already.

 

15

 

 

F.           TRS agrees that Hotel reservations and any and all contracts made
in connection with Hotel convention, banquet, or other group services made by
Management Company in the ordinary and normal course of business, for dates
subsequent to the date of Termination and at rates prevailing for such
reservations at the time they were made, shall be honored and remain in effect
after Termination of this Agreement.

 

G.           Various other actions shall be taken, as described in this
Agreement, including but not limited to the actions described in Sections 12.04
B, 14.02, and Article XVII.

 

H.           Management Company shall cooperate with the new operator of the
Hotel to effect a smooth transition and shall peacefully vacate and surrender
the Hotel to TRS. TRS shall use its best efforts to cause such new operator to
cooperate with Management Company in effecting a smooth transition with as
little hindrance to the operation of the Hotel prior to such transition as is
reasonably practicable.

 

The provisions of this Section 5.02 shall survive any Termination.

 

ARTICLE VI

COMPENSATION OF MANAGEMENT COMPANY

 

6.01Management Fees

 

A.           Base Management Fees. In consideration of the services to be
performed during the Term of this Agreement by Management Company, Management
Company shall be paid a periodic base management fee (“Base Management Fee”) in
the amount of four percent (4%) of Gross Revenues for each Accounting Period.
Each such periodic fee shall be paid to Management Company (or retained by
Management Company as provided below) at such time as the final monthly report
for such Accounting Period is submitted to TRS as provided in Section 6.02 A
below.

 

B.           Incentive Management Fees. In addition to the Base Management Fee
and in consideration of the services to be performed during the Term of this
Agreement, Management Company shall be paid for each Fiscal Year (or partial
Fiscal Year), subject to Section 6.02 B, an incentive fee (“Incentive Fee”)
equal to fifteen percent (15%) of the amount by which Operating Profit for such
Fiscal Year (or partial Fiscal Year) exceeds TRS's Priority (prorated for any
partial Fiscal Year). Notwithstanding the foregoing to the contrary, Management
Company shall not be entitled to receive any Incentive Fee in any Fiscal Year
with respect to which the distributions to TRS have not equaled or exceeded
TRS's Priority.

 

16

 

 

6.02Accounting and Interim Payment

 

A.           Within twenty (20) days after the close of each Accounting Period,
Management Company shall submit an accounting to TRS showing Gross Revenues,
Operating Expenses, Operating Profit, and distributions thereof for such
Accounting Period. Management Company shall retain any periodic Base Management
Fee and Incentive Fee due Management Company and, after taking into account the
Working Capital needs of the Hotel in accordance with the terms of this
Agreement, shall transfer to TRS with each accounting any Operating Profit or
other sums then available for distribution to TRS. In addition to the periodic
Base Management Fee and Incentive Fee, Management Company shall be entitled to
retain to pay or reimburse itself from the Operating Accounts Out-of-Pocket
Expenses and any amounts advanced by Management Company for the payment of
Operating Expenses or other amounts in accordance with this Agreement.

 

B.           The calculation and payment of the Management Fees and the
distribution of Operating Profit made with respect to each Accounting Period
within a Fiscal Year shall be accounted for cumulatively. Within sixty (60) days
after the close of each Fiscal Year, Management Company shall submit an
accounting (as more fully described in Section 9.01) for such Fiscal Year to
TRS, which accounting shall be controlling over the interim accountings. Any
adjustments required for such Fiscal Year by such final accounting shall be made
promptly by the parties.

 

6.03Performance Termination

 

A.          TRS shall have the right to terminate this Agreement if:

 

(i) the Hotel fails to achieve Operating Profit equal to or greater than ninety
percent (90.0%) of the Operating Profit estimated in the Approved Annual
Operating Projection (the “Profit Minimum”) in each of two (2) consecutive
Fiscal Years (each 2-consecutive Fiscal Year period being a “Test Period”),
excluding any initial partial Fiscal Year and the first full Fiscal Year after
the Management Commencement Date; and

 

(ii) the Hotel fails to maintain ninety percent (90.0%) of the fair market share
of revenue per available room (the “RevPar Threshold”) for the Hotel’s
Competitive Set during the same Test Period as reported by Smith Travel Research
(or similar reporting service in the event that Smith Travel Research reports
are no longer available); and

 

(iii) the fact that Management Company is failing to meet the tests set forth in
(i) and (ii) above is not the result of (a) Force Majeure, (b) any major
renovation of the Hotel, or (c) assessments or tax bills from governmental
taxing authorities in excess of amounts included for such assessments or tax
bills in the Approved Annual Operating Projection (Management Company and TRS
shall in good faith mutually agree in writing upon appropriate adjustments to
the Hotel’s Competitive Set that may be necessary from time to time and/or as a
result of any such incidence for purposes of determining whether Management
Company has failed to achieve the RevPar Threshold); and

 

(iv) the TRS is not in Default at the time that it seeks to terminate the
Management Agreement pursuant to this Section.

 

17

 

 

B.             TRS’s option to terminate shall be exercised by delivering
Termination Notice to Management Company within sixty (60) days of TRS’s receipt
of the Annual Operating Statement for the second Fiscal Year of the respective
Test Period (time being of the essence); TRS shall have waived its right to so
terminate for a given Test Period if TRS fails to deliver Termination Notice to
Management Company within the 60-day time period. Upon receipt of the
Termination Notice, Management Company shall have the right but not the
obligation to cure any such failure to achieve Operating Profit equal to the
Profit Minimum for a Fiscal Year during the Test Period by paying to TRS the
difference between Operating Profit for either of the Fiscal Years in the Test
Period and the Profit Minimum within thirty (30) days of Management Company’s
receipt of the Termination Notice. Any Fiscal Year for which a cure payment is
made shall not be included in any subsequent Test Period. Any cure payment by
Management Company shall not be included in the calculation of Gross Revenues.
If Management Company exercises its option to make a cure payment, then TRS’s
election to terminate this Agreement shall be cancelled and of no force or
effect with respect to the particular Test Period. Such cancellation, however,
shall not affect the right of TRS as to each subsequent Test Period to again
elect to terminate this Agreement pursuant to this Section 6.03. If Management
Company does not cure, as described above, this Agreement shall terminate in
accordance with the Termination Notice.

 

C.             Failure of the Hotel to meet the performance tests described in
this Section 6.03 shall not be deemed a Default or Event of Default under this
Agreement.

 

D.            For purposes of this Section 6.03, the Hotel’s “Competitive Set”
shall mean the following group of hotels: Holiday Inn Baltimore Inner Harbor
Downtown; Sheraton Hotel Inner Harbor; Days Inn Hotel Baltimore Inner Harbor;
Wyndham Baltimore Peabody Court; Lord Baltimore Hotel; Hampton Inn Suites
Baltimore Inner Harbor. TRS and Management Company, acting in good faith, shall
agree upon a replacement hotel to be included in the Competitive Set during the
Term of this Agreement, as may be reasonably necessary, if (i) any hotel then
currently in the Hotel’s Competitive Set is no longer operating at a level
substantially equivalent to the service and quality prevailing at the other
hotels in the Competitive Set, or (ii) the unavailability of sufficient funding
(whether from the Reserve or TRS-Funded Capital Expenditures) at the Hotel
results in the then current condition and quality of the Hotel’s elements to be
at a competitive disadvantage to other hotels in the Competitive Set (it being
understood that subsequent improvements of the condition and quality of the
Hotel’s elements would result in reasonable adjustment to the Competitive Set to
accurately reflect the Hotel’s placement in the appropriate Competitive Set), or
(iii) information with respect to such hotel is no longer available through
Smith Travel Research, or similar reporting service in the event that Smith
Travel Research reports are no longer available.

 

18

 

 

ARTICLE VII

WORKING CAPITAL AND FIXED ASSET SUPPLIES

 

7.01Working Capital and Inventories

 

A.           At the Management Commencement Date, TRS shall provide to
Management Company the funds necessary to supply the Hotel with Working Capital
and Inventories in a minimum amount of One Thousand Dollars ($1,000.00) per
guest room and shall at all times thereafter maintain in the Hotel's Operating
Accounts a minimum balance in the amount of $205,000 (or, if necessary, such
greater amount to assure the uninterrupted and efficient operation of the Hotel,
including, without limitation, sufficient funds to pay budgeted current
liabilities as they fall due and to replace Inventories as they are consumed) in
accordance with the provisions of subsection B below. Working Capital so
advanced shall remain the property of TRS throughout the Term of this Agreement,
and Management Company shall make no claim thereto.



 

B.           If at any time Management Company reasonably determines that
Working Capital is less than the amount required to be maintained under Section
7.01 A above or available funds in the Operating Accounts (excluding for
purposes of this Section 7.01 B, the Reserve) are insufficient to allow for the
uninterrupted and efficient operation of the Hotel in accordance with the terms
of this Agreement, Management Company shall notify TRS in writing of the
existence and amount of such shortfall (a “Funds Request”) and TRS shall deposit
the amount stated in the Funds Request into the Operating Accounts within three
(3) days after TRS’s receipt of the Funds Request.

 

7.02Fixed Asset Supplies

 

TRS shall provide such funds as Management Company may reasonably determine to
be necessary to supply the Hotel with Fixed Asset Supplies. Fixed Asset Supplies
shall at all times be owned by, and be the sole property of, TRS, and Management
Company shall make no claim thereto.

 

ARTICLE VIII

MAINTENANCE, REPLACEMENT AND CHANGES

 

8.01Routine Repairs and Maintenance

 

From and after the Management Commencement Date, Management Company shall
maintain the Hotel in good repair and condition and in conformity with
applicable laws and regulations and in accordance with the Franchisor’s
standards for the operation of the Hotel, and shall make or cause to be made
such routine maintenance, repairs, and minor alterations, the cost of which can
be expensed under generally accepted accounting principles, as Management
Company, from time to time, deems necessary for such purposes. The cost of such
maintenance, repairs, and alterations shall be paid from Gross Revenues and
shall be treated as an Operating Expense in determining Operating Profit. The
cost of non-routine repairs and maintenance, either to the Hotel building or its
fixtures, furniture, furnishings, and equipment (“FF&E”), shall be paid for in
the manner described in Sections 8.02 and 8.03.

 

8.02Repairs and Equipment Reserve

 

A.          Management Company shall establish, in respect of each Fiscal Year
from and after the Management Commencement Date, a reserve escrow account in the
name of TRS (“Reserve”) in a bank approved by TRS. All disbursements and
withdrawals from the Reserve shall be made by representatives of Management
Company whose signatures have been authorized. The Reserve shall be in an amount
equal to the greater of: (i) four percent (4%) of Gross Revenues; or (ii) the
amount required under the Franchise Agreement for the Hotel or by any Qualified
Lender. The Reserve shall be held in a bank, savings and loan association, or
other financial institution designated by TRS to cover cost of:

 

19

 

 

(i)          Replacements and renewals to the Hotel's FF&E; and

 

(ii)         Certain non-routine repairs and maintenance to the Hotel building
which are normally capitalized under generally accepted accounting principles,
such as exterior and interior repainting, resurfacing building walls, floors,
roofs and parking areas, and replacing folding walls and the like, but which are
not major repairs, alterations, improvements, renewals, or replacements to the
Hotel building's structure or to its mechanical, electrical, heating,
ventilating, air conditioning, plumbing, or vertical transportation systems, the
cost of which are TRS's sole responsibility under Section 8.03.

 

B.           All amounts from time to time in the Reserve, and all interest
thereon, shall at all times be owned by, and be the exclusive property of, TRS,
and Management Company shall make no claim thereto. Proceeds from the sale of
FF&E no longer necessary for the operation of the Hotel shall be deposited in
the Reserve, as shall any interest which accrues on amounts placed in the
Reserve. Neither (i) proceeds from the disposition of FF&E, nor (ii) interest
which accrues on amounts held in the Reserve shall (x) result in any reduction
in the required contributions to the Reserve set forth in 8.02 A above, or (y)
be included in Gross Revenues. Management Company shall provide to TRS each
month a copy of the bank statement relating to the Reserve and a reconciliation
of such Reserve account.

 

C.           Management Company shall prepare an estimate (“FF&E Estimate”) of
the expenditures necessary during the ensuing Fiscal Year for (i) replacement
and renewal of the Hotel FF&E and (ii) building repairs of the nature
contemplated by Section 8.02 A 2, and shall submit such FF&E Estimate to TRS for
TRS's review and approval at the same time it submits the Preliminary Annual
Operating Projection described in Section 9.03.

 

D.           Management Company shall from time to time make such substitutions
and replacements of or renewals to FF&E and repairs to the Hotel of the nature
described in Section 8.02 A 2, as are provided for in the FF&E Estimate approved
for such Fiscal Year by TRS pursuant to Section 8.02 C, provided that Management
Company shall not expend more than the balance in the Reserve without the prior
approval of TRS. Management Company will endeavor to follow the applicable FF&E
Estimate, but shall be entitled to depart therefrom (but not exceeding the
Reserve balance), in its reasonable discretion, provided that (a) such
departures from the FF&E Estimate result from circumstances which could not
reasonably have been foreseen at the time of the submission of such FF&E
Estimate; and (b) such departures from the FF&E Estimate result from
circumstances which require prompt repair and/or replacement; and (c) Management
Company has submitted to TRS a revised FF&E Estimate setting forth and
explaining such departures. At the end of each Fiscal Year, any amounts then
remaining in the Reserve shall be carried forward to the next Fiscal Year.

 

20

 

  

E.           If any FF&E Estimate which is prepared for a given Fiscal Year
would require funding in excess of the percentage of Gross Revenues which is
required under Section 8.02A, TRS may either (i) agree to increase the
percentage of Gross Revenues up to the level set forth in such FF&E Estimate, in
order to provide the additional funds required, such increases to be treated as
Operating Expenses; or (ii) make a lump-sum contribution to the Reserve in the
necessary amount, in which case such contribution plus interest (at Prime Rate
plus one percentage point per annum) shall be reimbursed to TRS from Gross
Revenues in equal installments over a period of time mutually agreed upon by TRS
and Management Company, and such installment repayments shall be Operating
Expenses. If TRS elects not to agree to either option for excess funding of the
Reserve, Management Company shall be entitled, at its option, to terminate this
Agreement upon ninety (90) days’ written notice to TRS; however, such failure by
TRS shall not be deemed a Default by TRS unless such failure to provide excess
funding will cause a default under the Franchise Agreement.

 

8.03Building Alterations, Improvements, Renewals and Replacements

 

A.          Management Company shall prepare an annual estimate (“Capital
Expenditures Estimate”) of the expenses necessary for major repairs,
alterations, improvements, renewals, and replacements (which repairs,
alterations, improvements, renewals, and replacements are not routine
maintenance, repairs, and alterations charged to the Reserve in accordance with
the Uniform System of Accounts) to the structural, mechanical, electrical,
heating, ventilating, air conditioning, plumbing, and vertical transportation
elements of the Hotel building (“TRS-Funded Capital Expenditures”) and shall
submit such Capital Expenditures Estimate to TRS for its approval at the same
time the Preliminary Annual Operating Projection described in Section 9.03 is
submitted. Management Company shall not make any TRS-Funded Capital Expenditures
without the prior written consent of TRS except to the extent such expenditures
are: (i) required by any law (including, without limitation, any law, ordinance,
code, or regulation of any governmental authority or agency having jurisdiction
over the business or operation of the Hotel); or (ii) required under the
Franchise Agreement; or (iii) otherwise required to avoid the risk of harm or
further damage to persons or property.

 

B.           The cost of all TRS-Funded Capital Expenditures shall be borne
solely by TRS and shall not be paid from Gross Revenues or from the Reserve. The
failure of TRS to provide funding for any TRS-Funded Capital Expenditure
described in clause (i), (ii), or (iii) of Section 8.03 A shall be a Default by
TRS, and Management Company shall be entitled to terminate this Agreement (along
with other remedies it may have under this Agreement).

 

8.04Liens

 

Management Company and TRS shall use their best efforts to prevent any liens
from being filed against the Hotel which arise from any maintenance, changes,
repairs, alterations, improvements, renewals, or replacements in or to the
Hotel. They shall cooperate fully in obtaining the release of any such liens,
and the cost thereof shall be treated the same as the cost incurred pursuant to
Section 8.03 (except that if the lien was occasioned by the fault of one of the
parties then the cost of releasing said lien shall be borne by such party).

 

21

 

 

8.05Ownership of Replacements

 

All changes, repairs, alterations, improvements, renewals, or replacements to
the Hotel made pursuant to this Article VIII shall be the property of TRS.

 

ARTICLE IX

BOOKKEEPING AND OPERATING ACCOUNTS

 

9.01Books and Records

 

Books of control and account shall be kept on the accrual basis and in material
respects in accordance with the Uniform System of Accounts, with the exceptions
provided in this Agreement. TRS may, at reasonable intervals during Management
Company's normal business hours, examine such records. Within sixty (60) days
following the close of each Fiscal Year, Management Company shall furnish TRS a
statement (the “Annual Operating Statement”) in reasonable detail summarizing
the Hotel operations for such Fiscal Year and a certificate of Management
Company's chief accounting officer certifying that such year-end statement is
true and correct to the best of his or her knowledge and belief. If TRS raises
no objections within thirty (30) days after receipt of the Annual Operating
Statement, the Annual Operating Statement shall be deemed to have been accepted
by TRS. If TRS does raise any such objection, TRS shall arrange for an
independent audit to be commenced within sixty (60) days after the date of such
objection, and shall diligently cause such audit to be completed within a
reasonable period of time. TRS shall pay all costs of such audit at its sole
expense (and not as an Operating Expense); however, if such audit establishes
that Management Company has understated Operating Profit for that Fiscal Year by
seven percent (7%) or more, the reasonable costs and expenses of such audit
shall be paid as an Operating Expense.

 

9.02Hotel Accounts: Expenditures

 

A.           All funds derived from the operation of the Hotel shall belong to
and be the property of TRS and shall be deposited by Management Company in bank
accounts established by Management Company in Management Company’s name as agent
for TRS in one or more banks approved by TRS (the “Operating Accounts”). For
purposes of this Section 9.02, Operating Accounts shall include the Reserve. All
disbursements and withdrawals from the Operating Accounts as required or
permitted under this Agreement (e.g., the payment of all Operating Expenses and
the distribution of Operating Profit) shall be made by bonded representatives of
Management Company whose signatures have been authorized. Reasonable petty cash
funds and house banks, in amounts satisfactory to TRS, shall be maintained at
the Hotel.

 

22

 

 

B.           All payments to be made by Management Company hereunder shall be
made from the Operating Accounts, from petty cash funds, or from Working Capital
provided by TRS pursuant to Section 7.01. Debts and liabilities incurred by
Management Company as a result of its operation and management of the Hotel
pursuant to the terms hereof, whether asserted before or after Termination, will
be paid by TRS to the extent funds are not available for that purpose from Gross
Revenues. Management Company shall not be required to make any advance or
payment to or for the account of TRS except out of such funds, and Management
Company shall not be obligated to incur any liability or obligation for TRS's
account unless TRS shall have furnished sufficient funds for the discharge of
such liability or obligation.

 

C.           Neither party shall borrow money in the name of or pledge the
credit of the other. In no event shall Management Company be required to pledge
its own credit for any reason in connection with services rendered under this
Agreement.

 

D.           All Operating Accounts shall be owned by TRS and shall be solely
controlled and operated by Management Company as the agent of TRS; the agency
status of Management Company shall be designated on the checks and drafts drawn
on such Operating Accounts.

 

9.03Annual Operating Projection

 

A.           On or before the first day of December of each Fiscal Year, a
preliminary draft of the budget (“Preliminary Annual Operating Projection”),
setting forth Management Company's reasonable estimate, based on assumptions
believed by Management Company to be reasonable at the time of preparation of
the Preliminary Annual Operating Projection, of Gross Revenues, Operating
Expenses, and Operating Profit for the forthcoming Fiscal Year for the Hotel,
shall be prepared by Management Company and submitted to TRS for its review and
approval (which shall not be unreasonably withheld, conditioned, or delayed). If
TRS does not approve the Preliminary Annual Operating Projection in full, within
thirty (30) days of its receipt, TRS shall notify Management Company of each
category of expenses (a “Category”) of which TRS does not approve and include a
reasonably detailed explanation of any such objection. The Preliminary Annual
Operating Projection thereafter shall be revised as TRS and Management Company
may agree, and shall, upon TRS’s approval, constitute the approved Annual
Operating Projection (“Approved Annual Operating Projection”) for the
forthcoming Fiscal Year. In the event that TRS does not notify Management
Company in writing within said 30-day review period that it does not approve of
specified Categories, the Preliminary Annual Operating Projection shall
constitute the Approved Annual Operating Projection for the forthcoming Fiscal
Year. The approval of TRS shall not be required with respect to any Category if,
and to the extent that, the Preliminary Annual Operating Projection with respect
to such Category for a given Fiscal Year is, in all material respects, the same
as the Approved Annual Operating Projection for the preceding Fiscal Year with
adjustments for inflation.

 

23

 

 

B.           If TRS and Management Company fail to mutually agree on any given
Category or Categories in the Preliminary Annual Operating Projection within
forty-five (45) days after the submission to TRS of the preliminary draft
described in the first sentence of 9.03 A, Management Company shall continue to
manage and operate the Hotel as follows until such agreement is reached: (i)
with respect to each Category in such Preliminary Annual Operating Projection
which has been approved or deemed approved by TRS, Management Company may make
expenditures and incur obligations under such Category as so approved; and (ii)
with respect to any Category which has not been approved by TRS, Management
Company may continue to make expenditures and incur obligations under such
Category in accordance with the amounts provided for such Category in the
Approved Annual Operating Projection for the prior Fiscal Year, with adjustments
for inflation and with such additional adjustments therein as shall be necessary
to take into account: (x) any differences in occupancy which may be experienced
in the current Fiscal Year as compared to the prior Fiscal Year; and (y) any
increased costs beyond the control of Management Company for the same or
comparable services or products.

 

C.           Management Company shall, from time to time during each Fiscal Year
as it deems appropriate, suggest revisions to the Approved Annual Operating
Projection for TRS's review and approval; each party will at all times give good
faith consideration to the other party’s suggestions regarding revisions to the
Approved Annual Operating Projection. Management Company will use commercially
reasonable and diligent efforts to achieve the goals reflected in the Approved
Annual Operating Projection; however, the same cannot be relied upon as a
guarantee, representation, warranty, or assurance of actual results that may be
experienced during and for such Fiscal Year. Management Company shall not,
except as provided in Sections 8.03 A, 9.03 B and 9.03 D, depart from the
Approved Annual Operating Projection, or make any expenditures or incur any
expenses not provided for therein, without TRS's prior approval.

 

D.           TRS and Management Company acknowledge that the Approved Annual
Operating Projection is an estimate only and that unforeseen circumstances such
as, but not limited to, the costs of labor, materials, services and supplies,
casualty, operation of law, or economic and market conditions may make adherence
to the Approved Annual Operating Projection impracticable for certain
Categories. The Category under which any expenditure or obligation falls shall
be determined in accordance with the Uniform System of Accounts.

 

9.04Operating Deficits

 

If Management Company should anticipate any Operating Loss for any Accounting
Period, Management Company shall immediately so advise TRS in writing, setting
forth the estimated amount of such deficiency and an explanation or
justification therefor.

 

24

 

 

ARTICLE X

FRANCHISE AGREEMENT

 

During the Term of this Agreement, the Hotel shall be managed and operated in
strict compliance with the terms and conditions of the Franchise Agreement
(including but not limited to all terms and conditions regarding confidentiality
and operation of the Hotel), and Management Company, to the extent sufficient
Working Capital and funding for expenditures described in Article VIII of this
Agreement exist, shall at all times comply with such Franchise Agreement and
advise and assist TRS in the performance and discharge of its covenants and
obligations thereunder. TRS shall comply with any capital expenditure, product
improvement plan, operating standard changes, or other requirements imposed from
time to time by the Franchisor under the Franchise Agreement, the cost of which
shall be paid in accordance with this Agreement. In the event of any conflicts
between any provisions of this Agreement and the Franchise Agreement, the
provisions of the Franchise Agreement shall control. TRS acknowledges that
Franchisor shall have the right to communicate directly with Management Company
regarding day-to-day operation of the Hotel. TRS shall not enter into any
amendment, restatement, or renewal of the Franchise Agreement which would in any
event have an adverse impact on the amount of fees to be paid to Management
Company under this Agreement without Management Company’s prior written
approval, which approval may be withheld in Management Company’s sole
discretion.

 

ARTICLE XI

POSSESSION AND USE OF HOTEL

 

11.01Use

 

A.          TRS covenants that, so long as an Event of Default by Management
Company has not occurred and TRS has not exercised any right to terminate this
Agreement (under any Section of this Agreement), Management Company shall have
the right to quietly hold, occupy, and enjoy the Hotel throughout the Term
hereof free from hindrance or ejection by TRS or other party claiming under,
through, or by right of TRS, except as may otherwise be specified in this
Agreement.

 

B.           Management Company shall manage and operate the Hotel in accordance
with the provisions of Article X relating to the Franchise Agreement and shall
in addition comply with and abide by all applicable Legal Requirements.

 

C.           Management Company shall have the option to terminate this
Agreement at any time upon sixty (60) days' written notice to TRS in the event
of a withdrawal or revocation, by any lawful governing body having jurisdiction
thereof, of any material license or permit required for Management Company's
performance hereunder, if such withdrawal or revocation is due to circumstances
beyond Management Company's control; provided, that Management Company shall not
be permitted to exercise such option to terminate until such time as TRS (which
agrees to use commercially reasonable efforts) shall have arranged for a
replacement manager for the Hotel satisfactory to and approved by the Franchisor
under the Franchise Agreement. Such termination shall be effective as of the
date such replacement manager has commenced management of the Hotel pursuant to
its agreement with TRS.

 

11.02TRS's Right to Inspect

 

TRS or its agent shall have access to the Hotel at any and all times and shall
endeavor in good faith to provide at least 24 hours’ notice to Management
Company prior to exercising its rights under this Section 11.02, except in the
event of an emergency.

 

25

 

 

11.03Centralized Services

 

A.           In operating the Hotel for the benefit of TRS, there may be, from
time to time, opportunities to provide some services on a centralized or shared
basis (“Centralized Services”) which would otherwise be provided separately for
or at the Hotel. Pursuant to the Approved Annual Operating Projection, TRS shall
reimburse Management Company for any such Centralized Services as may from time
to time be provided to the Hotel by Management Company or Management Company’s
Affiliates more efficiently on a group or centralized basis rather than on an
individual basis. The Centralized Services shall include, without limitation,
the following: (a) marketing, advertising and promotion; (b) payroll processing,
accounting, and MIS support services; (c) revenue management, (d) recruiting,
training, career development, and relocation in accordance with Management
Company's or its Affiliates’ relocation plan; (e) Employee Benefits
administration; (f) engineering and risk management; (g) information technology;
(h) legal support (such as license and permit coordination and standardized
contracts); (i) purchasing arising out of ordinary hotel operations; and (j)
such other additional services which are or may be, from time to time, furnished
for the benefit of Management Company’s or its Affiliates’ hotels or in
substitution (and without duplication) of services now performed at Management
Company’s or its Affiliates’ individual hotels which may be more efficiently
performed on a group or centralized basis.

 

B.           The costs of Centralized Services shall consist of the actual cost
of the services without mark-up or profit to Management Company or any
Affiliates, but shall include: (a) Employee Benefit costs; (b) cost of equipment
used in performing Centralized Services; and (c) overhead costs, reasonably
allocated thereto of any office providing Centralized Services. Costs and
expenses incurred in providing Centralized Services shall be allocated in the
manner described in the Approved Annual Operating Projection and on a fair and
equitable basis among all hotels receiving any such Centralized Services; the
costs and expenses for Centralized Services shall not exceed the amounts for
such services set forth in the Approved Annual Operating Projection. Costs of
Centralized Services shall be an Operating Expense. In addition, if equipment is
installed and maintained at the Hotel in connection with the rendition of any
Centralized Services, all costs thereof will be charged to the operation of the
Hotel, as determined by Management Company in good faith and consistent with
GAAP and the Uniform System of Accounts.

 

C.           Except to the extent of any delegation of rights and obligations
under Section 19.01 A of this Agreement, in no event shall Management Company's
Affiliates be deemed a party to this Agreement or responsible in any way for
Management Company's obligations pursuant to this Agreement by virtue of
providing any services described in this Agreement (including, without
limitation, Centralized Services) to Management Company and TRS reimbursing
Management Company for the expenses incurred in connection therewith.

 

26

 

 

ARTICLE XII

INSURANCE

 

12.01Property and Operational Insurance

 

A.           Management Company and/or its Affiliates shall, commencing with the
Management Commencement Date and continuing throughout the Term of this
Agreement, procure and maintain, as an Operating Expense, with insurance
companies reasonably acceptable to TRS or by legally qualifying itself as a self
insurer, a minimum of the following insurance to the extent reasonably
commercially available:

 

(i)          Insurance on the Hotel (including contents) against loss or damage
by fire, lightning and all other risks covered by the usual standard extended
coverage endorsements, with deductible limits approved by TRS, in an amount not
less than ninety percent (90%) of the replacement cost thereof (Management
Company acknowledges that TRS may require such insurance to be in an amount up
to one hundred percent (100%) of replacement cost);

 

(ii)         Insurance against loss or damage from explosion of boilers,
pressure vessels, pressure pipes and sprinklers, to the extent applicable,
installed in the Hotel;

 

(iii)        Insurance on the Hotel (including contents) against loss or damage
by earth movement, with deductible limits approved by TRS, in an amount to be
reasonably determined by TRS consistent with local market conditions;

 

(iv)        Business interruption insurance covering loss of profits and
necessary continuing expenses for interruptions caused by any occurrence covered
by the insurance referred to in Section 12.01 A1, A2, and A3, of a type and in
amounts and with such deductible limits as are approved by TRS;

 

(v)         Workers' compensation and employer's liability insurance as may be
required under applicable laws covering all of Hotel Employees in each case,
with such deductible limits as are approved by TRS;

 

(vi)        Fidelity bonds, in amounts and with deductible limits approved by
TRS, covering Management Company's employees in job classifications which TRS
reasonably requests be bonded;

 

(vii)       Commercial general liability insurance, including contractual
liability, independent contractors, bodily injury, and broad form property
damage, with a combined single limit for bodily injury and property damage of
Twenty Five Million Dollars ($25,000,000) per occurrence. This requirement can
be met through a combination of primary commercial general liability and
umbrella/excess liability policies. Coverage shall be primary with respect to
any coverage purchased by the TRS. Liquor Liability shall also be provided with
a limit of Twenty Five Million Dollars ($25,000,000);

 

27

 

 

(viii)      Coverage against liability for bodily injury or property damage
arising out of the use by or on behalf of the Management Company and/or its
Affiliates of any owned, non-owned, or hired automotive equipment for a limit
not less One Million Dollars ($1,000,000); and if applicable, garage keeper's
legal liability insurance in the amount of One Million Dollars ($1,000,000); and

 

(ix)        Such other insurance in amounts as Management Company and TRS, in
their reasonable judgment, mutually deem advisable for protection against
claims, liabilities and losses arising out of or connected with the operation of
the Hotel.

 

12.02General Insurance Provisions

 

All policies of insurance required under Section 12.01, Paragraphs 1-4 shall be
carried in the name of Management Company and/or its Affiliates. The TRS and the
Qualified Lender shall be listed as their respective interests may appear; and
losses thereunder shall be payable to the parties as their respective interests
may appear. All insurance described in Section 12.01, Paragraphs 7-8 shall name
TRS as an additional insured.

 

12.03Coverage

 

All insurance described in Section 12.01 may be obtained by Management Company
and/or its Affiliates by endorsement or equivalent means under its blanket
insurance policies, provided that such blanket policies are satisfactory to and
approved by TRS. Management Company and/or its Affiliates may self insure or
otherwise retain such risks or portions thereof as it does with respect to other
similar hotels it owns, leases or manages.

 

12.04Cost and Expense

 

A.           Insurance premiums and any costs or expenses with respect to the
insurance described in Section 12.01 shall be Operating Expenses in determining
Operating Profit.

 

B.           Upon Termination of this Agreement, an escrow fund in an amount
reasonably acceptable to Management Company shall be established from Gross
Revenues (or, if Gross Revenues are not sufficient, with funds provided by TRS)
to cover the amount of any costs which will eventually have to be paid by either
TRS or Management Company with respect to insurance premiums, if any, not fully
billed and paid for prior to Termination and pending or contingent claims,
including those which arise after such Termination for causes arising during the
Term of this Agreement. Upon the final disposition of all such pending or
contingent claims, any unexpended funds remaining in such escrow shall be paid
to TRS.

 

28

 

 

12.05Policies and Endorsements

 

A.           The party procuring insurance hereunder shall deliver to the other
party certificates of insurance with respect to all policies so procured,
including existing, additional and renewal policies and, in the case of
insurance about to expire, shall deliver certificates of insurance with respect
to the renewal policies no later than five (5) days after expiration (renewal).

 

B.           All policies of insurance provided for under this Article XII
shall, to the extent obtainable, have attached thereto an endorsement that such
policy shall not be canceled, non-renewed or to the extent reasonably
commercially available, materially changed without at least thirty (30) days’
prior written notice to TRS and Management Company.

 

C.           TRS must participate in the coverage obtained by Management Company
and/or its Affiliates specified in Section 12.01, Paragraphs 5 through 9.
However, TRS may, at its option, procure and maintain the insurance specified in
Section 12.01, Paragraphs 1 through 4, with insurance companies reasonably
acceptable to Management Company and/or its Affiliates, subject to the
following: (i) all such policies of insurance shall be carried in the name of
TRS, with Management Company and/or its Affiliates as a named insured; (ii) any
property losses thereunder shall be payable to the respective parties as their
interests may appear; (iii) premiums for such insurance coverage shall be
treated as Operating Expenses, provided that if the cost of such insurance
procured by TRS exceeds the cost of Management Company’s and/or its Affiliates’
comparable coverage, such excess costs shall be the sole responsibility of TRS
and shall not be an Operating Expense; and (iv) any business interruption
insurance placed by TRS shall include coverage for Management Company’s and/or
its Affiliates’ potential lost management fees. Should TRS exercise its option
to procure the insurance described in this subsection C, TRS hereby waives its
rights of recovery from Management Company and/or its Affiliates (and their
respective directors, officers, shareholders, agents and employees) for loss or
damage to the Hotel and any resultant interruption of business.

 

12.06Indemnification

 

A.           TRS shall indemnify, defend, and hold harmless Management Company,
its Affiliates (to the extent that any such Affiliate has Harms arising in
connection with the Hotel) its upstream ownership entities, and their respective
directors, officers, shareholders, employees, and agents (collectively,
“Management Company Indemnified Parties”), from and against all claims, causes
of action, losses, attorneys’ fees, and other costs and expenses (including, but
not limited to, liquidated damages, transfer fees, and termination costs),
liabilities, and damages (collectively referred to as “Harms”) imposed upon or
incurred by or asserted against the Management Company Indemnified Parties
under, on account of, or with respect to this Agreement arising out of or
resulting from: (i) Management Company's or its Affiliates’ performance of this
Agreement, including without limitation Harms arising from its day-to-day
operation of the Hotel (but excepting Harms to the extent Management Company is
obligated to indemnify TRS with respect thereto under Section 12.06 C, below);
or (ii) the failure by TRS to (x) provide necessary funds to the Reserve; or (y)
make necessary TRS-Funded Capital Expenditures required under this Agreement; or
(z) comply with applicable Legal Requirements or any requirements imposed by the
Franchisor in accordance with the Franchise Agreement or necessary to maintain
the safety or structural soundness of the Hotel. Without limiting the generality
of the foregoing, TRS shall indemnify, defend, and hold harmless the Management
Company Indemnified Parties from and against all Harms imposed upon or incurred
by or asserted against the Management Company Indemnified Parties, including
without limitation Harms under or with respect to the Franchise Agreement, which
arise as a result of: (a) any default by TRS under the terms of this Agreement
or the Franchise Agreement (or related agreements entered into by TRS in
connection with the Franchise Agreement) unless such default is caused by the
gross negligence or willful misconduct of Management Company and/or its
Affiliates; (b) the transfer by TRS of the Hotel or any interest of TRS in the
Hotel; or (c) the failure by TRS to provide necessary funds to the Reserve or
make necessary TRS-Funded Capital Expenditures required to comply with
applicable Legal Requirements or any requirements imposed by the Franchisor in
accordance with the Franchise Agreement or necessary to maintain the safety or
structural soundness of the Hotel. Any amounts paid by TRS under this 12.06 A
shall be paid from TRS’s funds (not from Gross Revenues or from the Reserve) and
shall not be treated as Operating Expenses.

 

29

 

 

B.           TRS shall indemnify, defend, and hold harmless the Management
Company Indemnified Parties from and against all Harms arising out of or
resulting from all liabilities which accrued (or which stem from events which
occurred) prior to the Management Commencement Date (referred to as “Prior
Liabilities”). Any Prior Liabilities shall be paid for by TRS (not from Gross
Revenues or from the Reserve) and shall not be treated as Operating Expenses.

 

C.           Management Company and/or its Affiliates shall indemnify, defend,
and hold harmless the TRS and its directors, officers, shareholders, employees,
and agents from and against all Harms to the extent that such Harm arises out of
or results from the gross negligence or willful misconduct of Management Company
and/or its Affiliates. Any amounts paid by Management Company under this 12.06 C
shall be paid from Management Company’s funds (not from Gross Revenues or from
the Reserve) and shall not be treated as Operating Expenses.

 

D.           The provisions of this Section 12.06 shall survive Termination of
this Agreement.

 

30

 

 

ARTICLE XIII

REAL ESTATE AND PROPERTY TAXES

 

13.01Impositions

 

During the Term of the Agreement all real estate or ad valorem property taxes,
assessments, inventory and personal property taxes and similar charges on or
relating to the Hotel (collectively, “Impositions”) following or allocable to
the period following the Management Commencement Date shall be paid by
Management Company, to the extent sufficient Working Capital exists, from Gross
Revenues before any fines, penalties, or interest are added thereto or liens are
placed upon the Hotel, unless payment is in good faith being contested and
enforcement thereof is stayed. Management Company, either in its own name or, if
legally required, in TRS's name, may contest by appropriate proceedings
conducted in good faith and with due diligence the amount, validity or
application in whole or in part of any such Imposition or any lien therefor, and
TRS shall have the right to participate in any such proceedings. In the event
Gross Revenues are likely to be insufficient to pay such Impositions when due,
Management Company shall so advise TRS no later than thirty (30) days prior to
the due date of such Impositions in order to provide TRS sufficient time in
which to provide funds sufficient for the payment of such Impositions.
Management Company shall also, no later than thirty (30) days prior to the date
payment is due or three (3) days following the written request from TRS, furnish
TRS with copies of official tax bills and assessments and evidence of payment or
contest thereof. Any refund or rebate of any Impositions shall be credited to
Operating Profit in the Fiscal Year in which such refund is received. All
reasonable costs incurred in connection with any such negotiations or
proceedings shall constitute an Operating Expense for the year in which they are
paid. Notwithstanding the foregoing, no such contest shall be conducted if it
will in any way endanger title to the Hotel, the land on which the Hotel is
located, or TRS's interest in the Hotel, or create a cloud on title to any of
the foregoing or constitute a default under any financing secured by the Hotel.
TRS shall within thirty (30) days of receipt of evidence of payment or contest
furnish Management Company with copies of official tax bills and assessments and
of payment or contest thereof. All Impositions shall constitute an Operating
Expense from Gross Revenues in determining Operating Profit, unless otherwise
specified in this Agreement; provided, however, that any fines, penalties, or
interest added thereto to the extent resulting from TRS’s acts or omissions
shall be paid by TRS at its sole expense.

 

13.02TRS’s Responsibility

 

“Impositions” shall not include the following, all of which shall be paid solely
by TRS, not from Gross Revenues nor from the Reserve: (1) Any income, excess
profits, or revenue taxes of TRS or any person, firm, or entity as a partner of
TRS; (2) Special assessments imposed because of facilities which are constructed
by or on behalf of the assessing jurisdiction (e.g., roads, sidewalks, sewers,
etc.) which directly benefit the Hotel; (3) “Impact Fees” which are required of
TRS as a condition to the issuance of site plan approval, zoning variances, or
building permits; and (4) “Tax-increment financing” or similar financing whereby
the municipality or other taxing authority has assisted in financing the
construction of the Hotel by temporarily reducing or abating normal Impositions
in return for substantially higher levels of Impositions at later dates.

 

31

 

 

ARTICLE XIV

HOTEL EMPLOYEES

 

14.01Employees

 

A.           Management Company shall have the discretion and obligation to
hire, promote, supervise, direct, and train all employees at the Hotel
(collectively, “Hotel Employees”), to fix their terms of compensation, and
generally to establish and maintain policies relating to employment at the
Hotel. All Hotel Employees shall at all times be the employees of Management
Company and not of TRS, and TRS shall have no responsibility or control
respecting such employees unless otherwise specified in this Agreement. If the
Hotel’s Operating Accounts are at any time insufficient to pay Employee
Benefits, including without limitation, the salaries, incentives, or other
compensation payable to Hotel Employees, TRS shall be obligated to fund any such
Employee Benefits prior to the respective payroll period. No collective
bargaining agreements will be signed without TRS's and Management Company’s
approval. Management Company shall inform TRS as to the name, background, and
qualifications of the Hotel's General Manager. If Management Company desires to
change the General Manager, Management Company shall endeavor to give TRS at
least forty-five (45) days’ prior notice, if feasible, of such change stating
the reasons for such change and informing TRS of the name, background, and
qualifications of any replacement General Manager. TRS shall have the right to
interview the proposed replacement General Manager and shall be given the
opportunity to meet with the appropriate senior executives of Management Company
to discuss the advisability of effectuating any proposed hiring, dismissal, or
transfer and any possible alternatives thereto. Management Company shall
consider in good faith the opinions and requests of TRS with respect to such
matters, and, if Management Company elects not to implement any such request,
Management Company shall explain its decision to TRS in reasonable detail.

 

B.           TRS shall reimburse Management Company for: (i) salaries, wages,
and/or benefits of any officers, directors, or employees of Management Company
or Management Company’s Affiliates who shall be employed regularly or
temporarily or assigned on a full-time basis at the Hotel; and (ii) personnel of
Management Company or Management Company’s Affiliates not employed at the Hotel
providing information systems support or legal, accounting, or tax services to
Management Company in connection with the operation of the Hotel (without
duplication of reimbursements included in Centralized Services). All costs and
expenses described under this subsection B shall be Operating Expenses and not
exceed the amount for such services set forth in the Approved Annual Operating
Projection without the approval of TRS.

 

C.           Management Company and TRS agree to cooperate with each other to
attempt to avoid any disqualification of qualified employee benefit plans of
either of them to the extent such plans may be affected by the provisions of
this Agreement or the services provided hereunder; provided, however, that
neither Management Company nor TRS shall be required to change the terms of any
such plan as part of such cooperation.

 

D.           All personnel employed at the Hotel shall be recruited and trained
by Management Company in a manner consistent with Management Company's practices
at other comparable hotels managed and operated by Management Company.

 

E.           Neither TRS nor Management Company shall directly or indirectly
solicit, employ, or hire any employees of the other party without the other
party’s consent during the Term of this Agreement and continuing for a period of
one year following the Termination of this Agreement. Notwithstanding the
foregoing to the contrary, either party may use an independent employment agency
or advertisements to make general solicitations for employment, provided that
the other party’s employees are not targeted specifically.

 

32

 

 

14.02Termination

 

At Termination, other than by reason of an Event of Default by Management
Company hereunder, an escrow fund shall be established from Gross Revenues (or,
if Gross Revenues are not sufficient, with funds provided by TRS) to reimburse
Management Company for (i) all costs and expenses incurred by Management Company
which arise out of either the transfer or the termination of employment of
Management Company’s employees at the Hotel, such as reasonable transfer costs,
unemployment compensation, other employee liability costs (including without
limitation costs incurred pursuant to the Worker Adjustment and Retraining
Notification Act of 1990 (as amended, the “WARN Act”)); (ii) to pay Employee
Benefits as of the Termination date; and (iii)  a reasonable allowance for
severance pay for Executive Employees (as defined below) of the Hotel who do not
continue to be employed with respect to the Hotel and who will not be
transferred to another hotel owned or managed by Management Company. The amount
of such allowance for severance shall not exceed an amount equal to Management
Company’s then-current severance benefit for such terminated Executive
Employees, unless TRS otherwise approves. As used herein, the term “Executive
Employees” shall mean each member of the senior executive staff and each
department head of the Hotel.

 

14.03Employee Claims

 

Management Company shall pay from its own funds, and not from Gross Revenues,
for any Employee Claim and for the defense of any Employee Claim which is proven
to have arisen as the result of: (i) a clear, substantial, and continuing
violation of the standards of responsible labor relations as generally practiced
by prudent owners or operators of similar hotel properties in the general
geographic area of the Hotel, and (ii) action or inaction that is not the
isolated act of individual employees, but rather is a direct result of corporate
policies of Management Company which either encourage or fail to discourage such
conduct. In addition, Management Company shall indemnify, defend, and hold
harmless the TRS from and against any fines or judgments arising out of such
conduct, and all litigation expenses (including reasonable attorneys’ fees and
expenses) incurred in connection therewith. Any dispute between TRS and
Management Company as to whether or not certain conduct by Management Company is
not in accordance with the aforesaid standards shall be resolved by arbitration.
Notwithstanding anything to the contrary in this Agreement, Management Company
shall not be deemed to be in breach of any provision of this Agreement or liable
for any Employee Claim by reason of any act or omission of any Hotel Employee
unless such act or omission resulted directly from the actions described in
clause (i) or (ii) in this Section 14.03.

 

ARTICLE XV

DAMAGE AND CONDEMNATION

 

15.01Damage and Repair

 

A.           If, during the Term hereof, the Hotel is damaged or destroyed by
fire, casualty, or other cause, TRS shall, with all reasonable diligence, to the
extent that proceeds from the insurance described in Section 12.01 are available
(subject to the provisions of any Mortgage encumbering the Hotel) for such
purpose, repair or replace the damaged or destroyed portion of the Hotel to
substantially the same condition as existed previously.

 

33

 

 

B.            In the event damage or destruction to the Hotel from any cause
materially and adversely affects the operation of the Hotel and TRS fails to
timely (subject to unreasonable delays caused by Management Company, including
unreasonable delays in adjusting the insurance claim with the carriers which
participate in Management Company’s blanket insurance program) commence and
complete the repairing, rebuilding, or replacement of the same so that the Hotel
shall be substantially the same as it was prior to such damage or destruction,
Management Company may, at its option, elect to terminate this Agreement upon
ninety (90) days’ written notice. Additionally, if the Franchise Agreement is
terminated due to TRS’s failure to repair and restore the Hotel, this Agreement
shall terminate effective upon the termination of the Franchise Agreement.

 

15.02Condemnation

 

A.           If all or substantially all of the Hotel is taken in any eminent
domain, condemnation, compulsory acquisition, or similar proceeding by any
competent authority for any public or quasi-public use or purpose, this
Agreement shall terminate as of the date Management Company ceases to have
physical possession of the Hotel. Any award for such taking or condemnation is
to be paid to TRS, provided that Management Company may advance and collect any
claims to which it may be entitled as a result of such taking in accordance with
the terms of Section 15.02 C.

 

B.            In the event a portion of the Hotel shall be taken by the events
described in Section 15.02 A or the entire Hotel is affected on a temporary
basis but the result is not to make it unreasonable to continue to operate the
Hotel, this Agreement shall not terminate. However, so much of any award for any
such partial or temporary taking or condemnation shall be made available by TRS
as shall be necessary to render the Hotel equivalent to its condition prior to
such event, and the balance of such award, if any, shall be paid over to TRS.

 

C.            All condemnation awards or payments in lieu thereof for the value
of the land and improvements so taken shall be the sole and exclusive property
of TRS. Management Company may make a claim to the condemning authority for its
loss of business arising from the events described in this Section 15.02, but
only to the extent that such claim in no way prejudices, diminishes, reduces, or
impairs TRS's rights under the preceding sentence.

 

ARTICLE XVI

DEFAULTS

 

16.01Default

 

Each of the following shall constitute a “Default,” to the extent permitted by
applicable law:

 

A.           The commencement of any judicial or administrative proceeding or
non-judicial proceeding or the appointment of a receiver, trustee, or custodian
for all or any substantial part of the property of Management Company or TRS, as
the case may be.

 

34

 

 

B.           The commencement by Management Company or TRS, as the case may be,
of any voluntary case or proceeding under present or future federal bankruptcy
laws or under any other bankruptcy, insolvency, or other laws respecting
debtor's rights.

 

C.           The making of a general assignment by Management Company or TRS, as
the case may be, for the benefit of its creditors.

 

D.           The entry against Management Company or TRS, as the case may be, of
any “order for relief” or other judgment or decree by any court of competent
jurisdiction in any involuntary proceeding against Management Company or TRS, as
the case may be, under any present or future federal bankruptcy laws or under
any other bankruptcy, insolvency, or other laws respecting debtor's rights, if
such order, judgment, or decree continues unstayed and in effect for a period of
sixty (60) consecutive days.

 

E.           Except as otherwise provided in subsection G below, the failure of
Management Company or TRS, as the case may be, to make any payment to be made in
accordance with the terms hereof within ten (10) days after written notice, when
such payment is due and payable.

 

F.           Receipt by the Franchisee of any notice from the Franchisor
claiming or alleging any default under the Franchise Agreement, if such default
is due to any act or omission of TRS or Management Company, as the case may be,
and is not cured, to the satisfaction of the Franchisor within fifteen (15) days
following the Franchisee’s receipt of such notice (or, if such default cannot
reasonably be cured within fifteen (15) days and TRS or Management Company, as
the case may be, immediately proceeds with due diligence to cure such default,
then within such additional period of time as is reasonably required for such
cure, taking into account the termination provisions of the Franchise
Agreement).

 

G.           The failure of TRS to provide to Management Company sufficient
Working Capital to operate the Hotel as required by Article VII within three (3)
days after TRS’s receipt of a Funds Request from Management Company.

 

H.           The failure of Management Company or TRS, as the case may be, to
perform, keep, or fulfill any of the other covenants, undertakings, obligations,
or conditions set forth in this Agreement, and the continuance of such Default
for a period of thirty (30) days after notice of said failure, or if such
Default cannot be reasonably cured within said 30-day time period, the failure
of the defaulting party to commence the cure of such Default within said 30-day
period or thereafter the failure to diligently pursue such efforts to
completion.

 

35

 

 

16.02Event of Default

 

Upon the occurrence of any Default by either party (referred to as the
“defaulting party”) under Section 16.01 A, B, C or D, such Default shall
immediately and automatically, without the necessity of any notice to the
defaulting party, constitute an “Event of Default” under this Agreement. Upon
the occurrence of any Default by a defaulting party under Section 16.01 E, F, G,
or H, such Default shall constitute an “Event of Default” under this Agreement
if the defaulting party fails to cure such Default within the respective cure or
payment period (as specified in the applicable subsection) after written notice
from the non-defaulting party specifying such Default and demanding such cure or
payment; provided, however, that if a Default under Section 16.01 H is such that
it cannot reasonably be cured within said 30-day period, an “Event of Default”
shall then occur if the defaulting party fails to commence the cure of such
Default within the specified 30-day period or thereafter fails to diligently
pursue such efforts to completion.

 

16.03Remedies upon Event of Default

 

Upon the occurrence of an Event of Default, the non-defaulting party shall have
the right to pursue any one or more of the following courses of action: (i) in
the event of a material breach by the defaulting party of its obligations under
this Agreement, to terminate this Agreement by written notice to the defaulting
party, which Termination shall be effective as of the effective date which is
set forth in said notice (provided that said effective date shall be at least
thirty (30) days after the date of said notice; or, if the defaulting party is
the employer of all or a substantial portion of the employees at the Hotel, the
30-day period shall be extended to such period of time as may be necessary under
applicable law pertaining to termination of employment); and (ii) to institute
any and all proceedings permitted by law or equity, including, without
limitation, actions for specific performance and/or damages. Upon the occurrence
of a Default by either party under Section 16.01 E, the amount owed to the
non-defaulting party shall accrue interest, at the rate described in Section
22.03, from and after the date on which such payment was originally due to the
non-defaulting party. The rights granted hereunder shall not be in substitution
for, but shall be in addition to, any and all rights and remedies available to
the non-defaulting party by reason of applicable provisions of law or equity.

 

16.04Excused Non-Performance

 

In the event either party is unable to perform its obligations hereunder due to
an event of Force Majeure (defined below), such performance shall be extended
for a period of time reasonably required to complete performance of such
obligation(s). “Force Majeure” means acts of God, acts of war, civil
disturbance, governmental action (including the revocation or refusal to grant
licenses or permits, where such revocation or refusal is not due to the fault of
the non-performing party), strikes, fire, unavoidable casualties, and any other
causes beyond the reasonable control of the non-performing party. Any failed
duty of Management Company which is in whole or part due to TRS’s failure to
provide the necessary funds for the payment of Operating Expenses, including the
funding of Working Capital or TRS-Funded Capital Expenditures pursuant to
Section 8.03 of this Agreement, shall be deemed to be excused under this Section
16.04. Force Majeure shall exclude general economic and/or market factors but
shall include acts of terrorism that have an economic impact on the Hotel or
other hotels in the Competitive Set. Nothing in this Section 16.04 shall excuse
either TRS or Management Company from performance of any obligation of such
party to pay any amounts or provide funding as provided in this Agreement.

 

36

 

 

ARTICLE XVII

PROPRIETARY MARKS; INTELLECTUAL PROPERTY

 

17.01Proprietary Marks

 

A.           During the Term of this Agreement, the name and branding of
Management Company and/or its Affiliates (to the extent of any such Affiliate’s
connection with the Hotel), whether used alone or in connection with other
another word(s), and all proprietary marks (being all present and future
trademarks, trade names, symbols, logos, insignia, service marks, and the like)
of Management Company or any one of its Affiliates, whether or not registered
(“Proprietary Marks”) shall in all events remain the exclusive property of
Management Company and its Affiliates. TRS shall have no right to use any
Proprietary Mark, except during the Term of this Agreement and solely in
connection with the Hotel. Any signage installed using any Proprietary Mark
shall at all times be in conformance with the specifications provided by
Management Company.

 

B.           Apart from the right of TRS to use the Proprietary Marks pursuant
to this Agreement, TRS shall acquire no right, title, or interest of any kind or
nature whatsoever in or to the Proprietary Marks, or the goodwill associated
with the Proprietary Marks. Upon Termination, any and all use of a Proprietary
Mark by TRS under this Agreement shall immediately cease. Upon Termination,
Management Company shall have the option to purchase, at their then book value,
any items of the Hotel’s Inventories and Fixed Asset Supplies as may be marked
with a Proprietary Mark. In the event Management Company does not exercise such
option, TRS agrees that it will use any such items not so purchased exclusively
in connection with the Hotel until they are consumed.

 

17.02Computer Software and Equipment

 

All “Software” (meaning all computer software and accompanying documentation,
other than software which is commercially available, which are used by
Management Company in connection with the property management system, any
reservation system, and/or any future electronic systems developed by Management
Company for use in the Hotel) is and shall remain the exclusive property of
Management Company or any one of its Affiliates (or the licensor of such
Software, as the case may be), and TRS shall have no right to use, or to copy,
any Software. Upon Termination, Management Company shall have the right to
remove from the Hotel, without compensation to TRS, all Software, and any
computer equipment which is utilized as part of a centralized property
management system or is otherwise considered proprietary by Management Company.
If any of such computer equipment is owned by TRS, Management Company shall
reimburse TRS for previous expenditures made by TRS for the purchase of such
equipment, subject to a reasonable allowance for depreciation.

 

37

 

 

17.03Intellectual Property

 

All “Intellectual Property” (meaning all Software and manuals, brochures, and
training materials and other directives issued by Management Company or any of
its Affiliate’s (to the extent of such Affiliate’s connection with the Hotel) to
its employees at the Hotel regarding procedures and techniques to be used in
operating the Hotel) shall at all times be proprietary to Management Company or
its Affiliates, and shall be the exclusive property of Management Company or its
Affiliates. Upon Termination, all Intellectual Property shall be removed from
the Hotel by Management Company, without compensation to TRS.

 

17.04Proprietary Materials

 

TRS hereby acknowledges that the Proprietary Materials and goodwill associated
therewith are the sole and exclusive property of Management Company and/or its
Affiliates. TRS shall not acquire any right, title or interest of any nature
whatsoever in or to the Proprietary Materials and shall not contest the rights
of Management Company or its Affiliates in respect of the Proprietary Materials.
Upon Termination of the Agreement, all Proprietary Materials (including without
limitation any Proprietary Materials in digital form) shall be returned to and
retained by Management Company and/or its Affiliates and shall not be retained
or used by TRS for any purpose. The provisions of this Article XVII shall
survive any Termination of this Agreement.

 

ARTICLE XVIII

WAIVER AND INVALIDITY

 

18.01Waiver

 

The failure of either party to insist upon strict performance of any of the
terms or provisions of this Agreement, or to exercise any option, right, or
remedy herein contained, shall not be construed as a waiver or as a
relinquishment for the future of such term, provision, option, right, or remedy,
but the same shall continue and remain in full force and effect. No waiver by
either party of any term, provision, option, right, or remedy hereof shall be
deemed to have been made unless expressed in writing and signed by such party.

 

18.02Partial Invalidity

 

In the event that any portion of this Agreement shall be declared invalid by
order, decree, or judgment of a court, this Agreement shall be construed as if
such portion had not been inserted herein except when such construction would
operate as an undue hardship to Management Company or TRS or constitute a
substantial deviation from the general intent and purpose of said parties as
reflected in this Agreement.

38

 

 

ARTICLE XIX

ASSIGNMENT

 

19.01Assignment by Management Company and TRS

 

A.           Management Company shall not assign or transfer its interest in
this Agreement, or delegate any of its responsibilities hereunder, without the
prior written consent of TRS; provided, however, that Management Company shall
have the right, without such consent, upon notice to TRS, to assign, delegate,
or transfer its interest in this Agreement, or delegate any of its
responsibilities hereunder:

 

(i) to any Affiliate of Management Company which (a) has adequate experience in
managing hotels and has adequate capital to conduct business as Management
Company under this Agreement, and (b) agrees in writing to be bound by and
comply with the terms of this Agreement (such written agreement to be delivered
to TRS), and following such assignment, such Affiliate shall be deemed to be the
Management Company for all purposes under this Agreement; or

 

(ii) in connection with a transfer of all or substantially all of the assets of
Management Company, which transfer is being done as part of a merger,
consolidation, or sale of all or substantially all of the business which
consists of Management Company’s managed hotels; or

 

(iii) as part of any substantial transaction involving Management Company,
pursuant to which either (a) the management team of Management Company remains
in control of day-to-day operations; or (b) the new management team has equal or
greater experience in operating hotel management companies of a size equal to or
greater than Management Company, and, in either event, the newly constituted
Management Company is not a competitor of the TRS.

 

B.           TRS shall not assign or transfer its interest in this Agreement
without the prior written consent of Management Company; provided, however, that
the TRS shall have the right, without such consent, upon notice to Management
Company, to assign or otherwise transfer its interest in this Agreement in
connection with:

 

(i) a sale of the Hotel that complies with the provisions of Section 20.01 of
this Agreement;

 

(ii) any sale, assignment, transfer, or other disposition of the Hotel by TRS to
any wholly-owned subsidiary of TRS, provided that such subsidiary owns 100% of
the Hotel;

 

(iii) the collateral assignment of this Agreement by TRS as security for any
Mortgage securing a Qualified Loan; or

 

(iv) a merger or consolidation or a sale of all or substantially all of the
assets of TRS, provided, however, that, the provisions of Section 20.01 shall be
complied with.

 

39

 

 

An assignment (either voluntarily or by operation of law) by TRS of its interest
in this Agreement shall not relieve TRS from its obligations under this
Agreement which accrued prior to the date of such assignment; TRS shall be
relieved of such obligations accruing after such date, if the assignment
complies with this Article XIX and if Management Company has received an
assumption agreement executed by the assignee.

 

ARTICLE XX

SALE OR DEMOLITION

 

20.01Sale of the Hotel

 

A.           TRS shall not enter into any Sale of the Hotel to any individual or
entity which (i) does not, in Management Company’s reasonable judgment, have
sufficient financial resources and liquidity to fulfill TRS’s obligations under
this Agreement; (ii) is known in the community as being of bad moral character,
or has been convicted of a felony in any state or federal court; or (iii) is (or
any of its Affiliates is), a Specially Designated National or Blocked Person.
Notwithstanding anything in this Section 20.01 A to the contrary, if Franchisor
has approved the prospective purchaser or tenant as a franchisee, Management
Company shall be deemed to have approved the Sale of the Hotel to such
prospective purchaser or tenant. TRS shall not enter into a Sale of the Hotel if
TRS is at the time in Default under the terms of this Agreement.

 

B.           If TRS receives a bona fide written offer to enter into a Sale of
the Hotel, TRS shall give written notice thereof to Management Company, stating
the name of the prospective purchaser or tenant. Such notice (the “Seller’s
Notice”) shall include appropriate information relating to such prospective
purchaser or tenant demonstrating compliance with Section 20.01 A. TRS shall
also thereafter provide any additional information reasonably requested by
Management Company. Concurrently with the finalization of such Sale of the
Hotel, the purchaser or tenant shall by appropriate instrument reasonably
satisfactory to Management Company, assume all of TRS’s obligations hereunder.
An executed copy of such assumption agreement shall be delivered to Management
Company at the closing or consummation of such Sale of the Hotel.

 

40

 

 

If Management Company reasonably determines that a Sale of the Hotel to such
prospective purchaser or tenant would violate the provisions of Section 20.01 A,
Management Company shall so notify TRS by no later than thirty (30) days after
Management Company’s receipt of Seller’s Notice, provided, however, that any
decision regarding any such prospective purchaser or tenant shall not be binding
if the information furnished by TRS is inaccurate. If TRS enters into an
agreement for the Sale of the Hotel to a purchaser or tenant notwithstanding
Management Company’s notice of non-compliance, Management Company shall have the
right to terminate this Agreement by delivery of written termination notice to
TRS not earlier than thirty (30) days, nor more than one hundred twenty (120)
days following the date of the giving of such notice. Management Company shall
have the right to change such effective date of Termination to coincide with the
date of the finalization of the proposed Sale of the Hotel. At Management
Company’s election, said notice of Termination shall not be effective if such
Sale of the Hotel is not finalized. If (i) such Termination by Management
Company results from an Default by TRS under Section 20.01 A, or (ii) TRS fails
to deliver Seller’s Notice to Management Company prior to any Sale of the Hotel,
Management Company shall have the right, at its option, to immediately terminate
this Agreement upon thirty (30) days’ notice to TRS and, in either case, an
Event of Default by TRS shall be deemed to have occurred and Management shall
have the right to institute any and all proceedings permitted by law or equity,
including without limitation, actions for specific performance and/or damages.

 

C.           Upon a Sale of the Hotel in compliance with this Article XX, TRS
shall be released of all liabilities and obligations arising under and with
respect to this Agreement on and after the date of such Sale of the Hotel;
provided, however, that TRS shall continue to be liable for all obligations and
amounts due which arise or accrue during the Term of this Agreement before the
date of such Sale of the Hotel. No Sale of the Hotel shall reduce or otherwise
affect: (a) the current level of Working Capital; (b) the current amount
deposited in the Reserve; or (c) the amount in any of the Operating Accounts
maintained by Management Company pursuant to this Agreement. If, in connection
with any such Sale of the Hotel, the selling TRS intends to withdraw, for its
own use, any of the cash deposits described in the preceding sentence, the
selling TRS must obtain the contractual obligation of the new TRS to replenish
those deposits (in identical amounts) simultaneously with such withdrawal. The
selling TRS is hereby contractually obligated to Management Company to ensure
that such replenishment in fact occurs. The obligations described in this
Section 20.01 C shall survive the Sale of the Hotel and Termination of this
Agreement.

 

D.           Each party hereby represents and warrants to the other that neither
party nor any of its Affiliates is a Specially Designated National or Blocked
Person. In connection with the possibility of a Sale of the Hotel achieved by
means of a transfer of the controlling interest in TRS, as the case may be, TRS
shall, from time to time, within thirty (30) days after written request by
Management Company, furnish Management Company a list of the names and addresses
of the direct and indirect owners of capital stock, partnership interest, or
other proprietary interest of TRS, provided that TRS shall not be required to
provide names and addresses of shareholders of a public company.

 

20.02Termination upon Demolition

 

TRS may, by written notice to Management Company, terminate this Agreement upon
the demolition of the Hotel, such Termination to be effective upon the
expiration of ninety (90) days following Management Company’s receipt of such
notice from TRS. Any such notice shall contain sufficient information to permit
Management Company to comply with any required notices to Hotel employees under
federal or state laws, including, without limitation, the WARN Act.

41

 

 

ARTICLE XXI

MANAGEMENT COMPANY CONDITIONS

 

21.01Conditions upon Management Company’s Obligations

 

The obligations of Management Company hereunder shall be conditioned upon each
of the following:

 

A.           Receipt of all licenses, permits, decrees, acts, orders, and all
other approvals necessary for the management and operation of the Hotel.

 

B.           The provision by TRS of the Working Capital described in Article
VII.

 

ARTICLE XXII

MISCELLANEOUS

 

22.01Right to Make Agreement

 

Each party warrants, with respect to itself, that neither the execution of this
Agreement nor the finalization of the transactions contemplated hereby shall
violate any provisions of law or judgment, writ, injunction, order, or decree of
any court or governmental authority having jurisdiction over it; result in or
constitute a breach or default under any indenture, contract, other commitment,
or restriction to which it is a party or by which it is bound; or require any
consent, vote, or approval which has not been taken, or at the time of the
transaction involved shall not have been given or taken. Each party covenants
that it has and will continue to have throughout the Term of this Agreement and
any extensions thereof, the full right to enter into this Agreement and perform
its obligations hereunder.

 

22.02Relationship of TRS and Management Company

 

The relationship of TRS and Management Company shall be that of principal and
agent. Nothing contained in this Agreement shall be construed to create a
partnership or joint venture between them or their successors in interest. This
Agreement is for the benefit of TRS and Management Company and shall not create
third party beneficiary rights. To the extent any fiduciary duties would have
the effect of modifying, limiting, or restricting the express provisions of this
Agreement, or expanding or restricting the rights or obligations of either party
that are expressly addressed in this Agreement, the terms of this Agreement
shall prevail and any liability between the parties shall be based solely on
principles of contract law and the express provisions of this Agreement. For the
purposes of assessing Management Company’s fiduciary duties and obligations
under this Agreement, the parties acknowledge that the terms and provisions of
this Agreement and the duties and obligations set forth herein are intended to
satisfy the fiduciary duties which may exist as a result of the relationship
between the parties. The parties hereby unconditionally and irrevocably waive
and release any punitive, exemplary, statutory, or treble damages or any
incidental or consequential damages with respect to any breach of fiduciary
duties.

 

42

 

 

22.03Failure to Perform

 

If Management Company or TRS at any time fails to make any payments as specified
or required hereunder or fails to perform any other act required on its part to
be made or performed hereunder, then the other party after thirty (30) days'
written notice to the defaulting party may (but shall not be obligated to) pay
any such delinquent amount or perform any such other act on the defaulting
party's part. Any sums thus paid and all costs and expenses incurred in
connection with the making of such payment or the proper performance of any such
act, together with interest thereon at the lesser of the: (i) interest rate
allowed by the applicable usury laws; or (ii) Prime Rate plus three percent
(3%), from the date that such payment is made or such costs and expenses
incurred, shall constitute a liquidated amount to be paid by the defaulting
party under this Agreement to the other party on demand.

 

22.04Breach of Covenant and Attorneys’ Fees

 

A.           TRS and Management Company and/or their respective affiliated
companies shall be entitled, in case of any breach of this Agreement by the
other party or others claiming through it, to injunctive relief and to any other
right or remedy available at law or in equity.

 

B.           In the event any action or proceeding is commenced to obtain a
declaration of rights hereunder or to enforce any provision of this Agreement,
or to seek rescission of this Agreement for Event of Default or any other relief
in connection with this Agreement, whether legal or equitable, the prevailing
party in such action shall be entitled to recover its reasonable attorneys’ fees
in addition to all other relief to which it may be entitled, whether or not such
action is prosecuted to judgment. If either party to this Agreement is required
to initiate or defend litigation with a third party because of the violation by
the other party of any provision of this Agreement, then such party shall be
entitled to reasonable attorneys’ fees and all other reasonable costs incurred
in connection with such action from the other party.

 

22.05Consents

 

Except as herein otherwise provided, whenever in this Agreement the consent or
approval of TRS or Management Company is required, such consent or approval
shall not be unreasonably withheld, conditioned, or delayed.

 

22.06Applicable Law

 

This Agreement shall be construed under and shall be governed by the laws of the
State where the Hotel is located.

 

43

 

 

22.07Headings

 

Headings of Articles and Sections are inserted only for convenience and are in
no way to be construed as a limitation on the scope of the particular Articles
or Sections to which they refer.

 

22.08Notices

 

Notices, statements and other communications to be given under the terms of this
Agreement shall be in writing and delivered by hand against receipt or sent by
certified mail, return receipt requested, or by nationally recognized overnight
courier:

 

To TRS:

 

ARC Hospitality TRS Baltimore, LLC

c/o American Realty Capital

405 Park Avenue

New York, New York 10022

Attention: Jonathan Mehlman

 

with a copy to:

 

American Realty Capital

405 Park Avenue

New York, New York 10022

Attention: Jesse C. Galloway

 

To Management Company:

 

American Realty Capital Hospitality Properties, LLC

c/o American Realty Capital

405 Park Avenue

New York, New York 10022

Attention: Jonathan Mehlman

 

with a copy to:

 

American Realty Capital

405 Park Avenue

New York, New York 10022

Attention: Jesse C. Galloway

 

or at such other address as from time to time designated by the party receiving
the notice. Any such notice which is properly mailed, as described above, shall
be deemed to have been served as of three (3) business days after said posting.

 

44

 

 

22.09Environmental Matters

 

A.          For purposes of this Section 22.09, “hazardous materials” means any
substance or material containing one or more of any of the following: “hazardous
material,” “hazardous waste,” “hazardous substance,” “regulated substance,”
“petroleum,” “pollutant,” “contaminant,” or “asbestos,” as such terms are
defined in any applicable environmental law, in such concentration(s) or
amount(s) as may impose clean-up, removal, monitoring, or other responsibility
under any applicable environmental law, or which may present a significant risk
of harm to guests, invitees, or employees of the Hotel.

 

B.           Regardless of whether or not a given hazardous material is
permitted on the Hotel premises under applicable environmental law, Management
Company shall only bring on the premises such hazardous materials as are needed
in the normal course of business of the Hotel. Management Company shall
indemnify, defend, and hold harmless the TRS and its Affiliates (and their
respective directors, officers, shareholders, employees and agents) from and
against all loss, costs, liability, and damage (including, without limitation,
engineers’ and attorneys’ fees and expenses, and the cost of litigation) arising
from the placing, discharge, leakage, use, or storage of hazardous materials in
violation of applicable environmental laws on the Hotel premises or in the Hotel
by Management Company during the Term of this Agreement.

 

C.           In the event of the discovery of hazardous materials (as such term
may be defined in any applicable environmental law) on the Hotel premises or in
the Hotel during the Term of this Agreement, TRS shall (except to the extent
such removal is Management Company’s responsibility pursuant to Section 22.09 B)
promptly remove, if required by applicable environmental law, such hazardous
materials, together with all contaminated soil and containers, and shall
otherwise remedy the problem in accordance with all environmental laws. TRS
shall (except to the extent that the removal of such hazardous materials is
Management Company’s responsibility pursuant to Section 22.09 B) indemnify,
defend, and hold harmless Management Company and its Affiliates (and their
respective directors, officers, shareholders, employees and agents) from and
against all loss, costs, liability, and damage (including, without limitation,
engineers’ and attorneys’ fees and expenses, and the cost of litigation) arising
from the presence of hazardous materials on the Hotel premises or in the Hotel.
All costs and expenses of the removal of hazardous materials pursuant to this
Section 22.09 C, and of compliance with all environmental laws, and any amounts
paid to Management Company pursuant to the indemnity set forth above, shall be
paid by TRS from its own funds, not as an Operating Expense or from the Reserve.

 

45

 

 

22.10Equity and Debt Offerings

 

Neither TRS nor Management Company (as an “issuing party”) shall make reference
to the other party (the “non-issuing party”) or any of its Affiliates in any
prospectus, private placement memorandum, offering, offering circular, or
offering documentation related thereto (collectively referred to as the
“Prospectus”), issued by the issuing party, unless the non-issuing party has
received a copy of all such references. In no event will the non-issuing party
be deemed a participant or sponsor of the offering described in any such
Prospectus, nor will it have any responsibility for the issuing party’s
obligations in connection with such offering or for the Prospectus, and the
Prospectus shall affirmatively so state. The issuing party shall not include any
proprietary mark or proprietary materials of the non-issuing party and shall not
include a summary of this Agreement without prior written consent of the
non-issuing party. The Prospectus shall further disclose that the non-issuing
party has made no representations, warranties, or guarantees whatsoever with
respect to any of contents of or the materials contained in the Prospectus or
the Prospectus itself. The issuing party shall only make use of any forecasts,
annual plans or projections prepared in the issuing party’s name (or the names
of any of the issuing party’s affiliates). The issuing party shall indemnify,
defend, and hold harmless the non-issuing party and its Affiliates (and their
respective directors, officers, shareholders, employees and agents) from and
against all loss, costs, liability, and damage (including attorneys’ fees and
expenses, and the cost of litigation) arising out of any Prospectus or the
offering described therein. Notwithstanding any of the foregoing, Owner, its
affiliates, AR Capital, LLC, Realty Capital Securities, LLC, or any lender
making a loan secured by the Hotel (individually and collectively, a “Disclosing
Party”) may reference Management Company as the manager of the Hotel in any
Prospectus, provided such Disclosing Party shall not disclose anything other
than the name of the Management Company (without the use of any proprietary
marks or materials) without the prior written consent of Management Company (not
to be unreasonably withheld).

 

22.11Estoppel Certificates

 

TRS and Management Company will, at any time and from time to time within
fifteen (15) days of the request of the other party or a Qualified Lender,
execute, acknowledge, and deliver to the other party and such Qualified Lender,
if any, a certificate certifying:

 

A.           That the Agreement is unmodified and in full force and effect (or,
if there have been modifications, that the same is in full force and effect as
modified and stating such modifications);

 

B.           The dates, if any, on which the distributions of Operating Profit
have been paid;

 

C.           Whether there are any existing Defaults by the other party to the
knowledge of the party making such certification, and specifying the nature of
such Defaults, if any; and

 

D.           Such other matters as may be reasonably requested.

 

Any such certificates may be relied upon by any party to whom the certificate is
directed.

 

46

 

 

22.12Entire Agreement

 

This Agreement, together with other writings signed by the parties expressly
stated to be supplementary hereto and together with any instruments to be
executed and delivered pursuant to this Agreement, constitutes the entire
agreement between the parties and supersedes all prior understandings and
writings, and may be changed only by a writing signed by the parties hereto.
This instrument may be executed in counterparts, each of which shall be deemed
an original and all such counterparts together shall constitute one and the same
instrument.

 

22.13Confidentiality

 

TRS and Management Company agree that the terms, conditions, and provisions set
forth in this Agreement are strictly confidential. Further, TRS agrees to keep
strictly confidential all Proprietary Materials of Management Company and/or its
Affiliates and the parties agree to keep strictly confidential any information
of a proprietary or confidential nature about or belonging to the other party,
or to any Affiliate of such other party, to which such party gains or has access
by virtue of the relationship between the parties. Except as disclosure may be
required to obtain financing for the Hotel from a Secured Lender, or as may be
required by law or by the order of any government, regulatory authority, or
tribunal or otherwise to comply with Legal Requirements (including, as
necessary, to obtain licenses, permits, and other public approvals required for
the operation of the Hotel), each party shall make every effort to ensure that
the information described in this Section 22.13 is not disclosed to any outside
person or entities (including any announcements to the press) without the prior
approval of the other party. It is understood and agreed that this Section 22.13
is not intended to prohibit or limit disclosure of the matters set forth in this
Section 22.13 by TRS or Management Company (i) to their respective officers,
directors, employees, financial advisors, attorneys, accountants, potential
lenders, consultants, and representatives on a need to know basis, or (ii) as
required by any governmental agency or any federal or state law or regulation,
or (iii) as required pursuant to the rules of any exchange or securities system
on which such party’s (or any of its Affiliates’) shares are traded, or (iv) to
the extent legally compelled by legal process. The obligations of this Section
22.13 shall survive any Termination of this Agreement.

 

22.14No Party Deemed Drafter

 

TRS and Management Company agree that (i) no party shall be deemed to be the
drafter of this Agreement and (ii) in the event that his Agreement is ever
construed by a court of law, such court shall not deem either party to be the
drafter of this Agreement.

 

[Signatures Follow on Next Page]

 

47

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers.

  

  TRS:       ARC HOSPITALITY TRS BALTIMORE, LLC, a Delaware limited liability
company         By: /s/ Jesse C. Galloway     Name:  Jesse C. Galloway    
Title:   Authorized Signatory         MANAGEMENT COMPANY:         AMERICAN
REALTY CAPITAL HOSPITALITY PROPERTIES, LLC, a Delaware limited liability company
        By: /s/ Jesse C. Galloway     Name:  Jesse C. Galloway     Title:
  Authorized Signatory

 

48

 

 

Exhibit A

 

Legal Description of Hotel Site

 

49

 

 

[tex10-14pg50.jpg]

 



50

 